Exhibit 10.7

EXECUTION COPY

A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.

 

 

LOGO [g344100ex10_7pg1.jpg]

CREDIT AGREEMENT

dated as of

April 25, 2012

Among

DAIRYLAND USA CORPORATION,

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC,

BEL CANTO FOODS, LLC,

THE CHEFS’ WAREHOUSE WEST COAST, LLC, and

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC,

as Borrowers,

THE CHEFS’ WAREHOUSE, INC.,

CHEFS’ WAREHOUSE PARENT, LLC, and

The Other Loan Parties Party Hereto,

as Guarantors,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

GENERAL ELECTRIC CAPITAL CORPORATION

and WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner

J.P. MORGAN SECURITIES LLC, GENERAL ELECTRIC CAPITAL CORPORATION and WELLS

FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Classification of Loans and Borrowings      22   

Section 1.03.

   Terms Generally      22   

Section 1.04.

   Accounting Terms; GAAP; Pro Forma Calculations      23   

Section 1.05.

   Status of Obligations      23    ARTICLE II THE CREDITS      24   

Section 2.01.

   Commitments      24   

Section 2.02.

   Loans and Borrowings      24   

Section 2.03.

   Requests for Revolving Borrowings      24   

Section 2.04.

   [Intentionally Omitted]      25   

Section 2.05.

   Swingline Loans      25   

Section 2.06.

   Letters of Credit      26   

Section 2.07.

   Funding of Borrowings      30   

Section 2.08.

   Interest Elections      30   

Section 2.09.

   Termination and Reduction of Commitments      31   

Section 2.10.

   Repayment and Amortization of Loans; Evidence of Debt      32   

Section 2.11.

   Prepayment of Loans      33   

Section 2.12.

   Fees      35   

Section 2.13.

   Interest      35   

Section 2.14.

   Alternate Rate of Interest      36   

Section 2.15.

   Increased Costs      37   

Section 2.16.

   Break Funding Payments      38   

Section 2.17.

   Taxes      38   

Section 2.18.

   Payments Generally; Allocation of Proceeds; Sharing of Set-offs      41   

Section 2.19.

   Mitigation Obligations; Replacement of Lenders      43   

Section 2.20.

   Defaulting Lenders      44   

Section 2.21.

   Returned Payments      45   

Section 2.22.

   Expansion Option      45    ARTICLE III REPRESENTATIONS AND WARRANTIES     
47   

Section 3.01.

   Organization; Powers      47   

Section 3.02.

   Authorization; Enforceability      47   

Section 3.03.

   Governmental Approvals; No Conflicts      47   

Section 3.04.

   Financial Condition; No Material Adverse Change      47   

Section 3.05.

   Properties      47   

Section 3.06.

   Litigation and Environmental Matters      48   

Section 3.07.

   Compliance with Laws and Agreements      48   

Section 3.08.

   Investment Company Status; Margin Stock      48   

Section 3.09.

   Taxes      49   

Section 3.10.

   ERISA      49   

Section 3.11.

   Disclosure      49   

Section 3.12.

   Material Agreements      49   

Section 3.13.

   Solvency      49   

Section 3.14.

   Insurance      50   

 

ii



--------------------------------------------------------------------------------

Section 3.15.

   Capitalization and Subsidiaries      50   

Section 3.16.

   Security Interest in Collateral      50   

Section 3.17.

   Employment Matters      50   

Section 3.18.

   Nature of Business; Permits and Licenses; Tradenames      50   

Section 3.19.

   Location of Bank Accounts      51   

Section 3.20.

   [Intentionally Omitted]      51   

Section 3.21.

   Customers and Suppliers      51   

Section 3.22.

   Affiliate Transactions      51   

Section 3.23.

   Common Enterprise      51   

Section 3.24.

   Foreign Assets Control Regulations and Anti-Money Laundering      52   

Section 3.25.

   Patriot Act      52   

Section 3.26.

   FDA Matters      52    ARTICLE IV CONDITIONS      53   

Section 4.01.

   Effective Date      53   

Section 4.02.

   Each Credit Event      54    ARTICLE V AFFIRMATIVE COVENANTS      55   

Section 5.01.

   Financial Statements and Other Information      55   

Section 5.02.

   Notices of Material Events      56   

Section 5.03.

   Existence; Conduct of Business      57   

Section 5.04.

   Payment of Obligations      57   

Section 5.05.

   Maintenance of Properties      57   

Section 5.06.

   Books and Records; Inspection Rights      57   

Section 5.07.

   Compliance with Laws      58   

Section 5.08.

   Use of Proceeds      58   

Section 5.09.

   Insurance      58   

Section 5.10.

   Casualty and Condemnation      58   

Section 5.11.

   [Intentionally Omitted]      58   

Section 5.12.

   Depository Banks      58   

Section 5.13.

   Additional Collateral; Further Assurances      58    ARTICLE VI NEGATIVE
COVENANTS      59   

Section 6.01.

   Indebtedness      59   

Section 6.02.

   Liens      61   

Section 6.03.

   Fundamental Changes      62   

Section 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      63   

Section 6.05.

   Asset Sales      64   

Section 6.06.

   Sale and Leaseback Transactions      65   

Section 6.07.

   Swap Agreements      65   

Section 6.08.

   Restricted Payments; Certain Payments of Indebtedness      65   

Section 6.09.

   Transactions with Affiliates      66   

Section 6.10.

   Restrictive Agreements      66   

Section 6.11.

   Amendment of Material Documents      67   

Section 6.12.

   Compliance with Certain Laws      67   

Section 6.13.

   Financial Covenants      67    ARTICLE VII EVENTS OF DEFAULT      68   
ARTICLE VIII THE ADMINISTRATIVE AGENT      71   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS      73   

Section 9.01.

   Notices      73   

Section 9.02.

   Waivers; Amendments      74   

Section 9.03.

   Expenses; Indemnity; Damage Waiver      76   

Section 9.04.

   Successors and Assigns      78   

Section 9.05.

   Survival      81   

Section 9.06.

   Counterparts; Integration; Effectiveness      81   

Section 9.07.

   Severability      81   

Section 9.08.

   Right of Setoff      82   

Section 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      82   

Section 9.10.

   WAIVER OF JURY TRIAL      82   

Section 9.11.

   Headings      83   

Section 9.12.

   Confidentiality      83   

Section 9.13.

   Several Obligations; Nonreliance; Violation of Law      84   

Section 9.14.

   USA PATRIOT Act      84   

Section 9.15.

   Disclosure      84   

Section 9.16.

   Appointment for Perfection      84   

Section 9.17.

   Interest Rate Limitation      84    ARTICLE X LOAN GUARANTY      85   

Section 10.01.

   Guaranty      85   

Section 10.02.

   Guaranty of Payment      85   

Section 10.03.

   No Discharge or Diminishment of Loan Guaranty      85   

Section 10.04.

   Defenses Waived      86   

Section 10.05.

   Rights of Subrogation      86   

Section 10.06.

   Reinstatement; Stay of Acceleration      86   

Section 10.07.

   Information      86   

Section 10.08.

   Termination      86   

Section 10.09.

   Taxes      87   

Section 10.10.

   Maximum Liability      87   

Section 10.11.

   Contribution      87   

Section 10.12.

   Liability Cumulative      88    ARTICLE XI THE BORROWER REPRESENTATIVE     
88   

Section 11.01.

   Appointment; Nature of Relationship      88   

Section 11.02.

   Powers      88   

Section 11.03.

   Employment of Agents      88   

Section 11.04.

   Notices      88   

Section 11.05.

   Successor Borrower Representative      88   

Section 11.06.

   Execution of Loan Documents      89   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

 

Schedule 2.06

   –    Existing Letters of Credit

Schedule 3.05

   –    Properties; Collateral Locations

Schedule 3.06

   –    Litigation and Environmental Matters

Schedule 3.12

   –    Material Agreements

Schedule 3.14

   –    Insurance

Schedule 3.15

   –    Capitalization and Subsidiaries

Schedule 3.18

   –    Tradenames

Schedule 3.19

   –    Bank Accounts

Schedule 3.22

   –    Affiliate Transactions

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.04

   –    Existing Investments

Schedule 6.10

   –    Existing Restrictions

EXHIBITS:

 

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B

   –    Form of Increasing Lender Supplement

Exhibit C

   –    Form of Augmenting Lender Supplement

Exhibit D

   –    List of Closing Documents

Exhibit E

   –    Form of Compliance Certificate

Exhibit F

   –    Joinder Agreement

Exhibit G-1

   –    Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2

   –    Form of U.S. Tax Certificate (for Non-U.S. Lenders That are
Partnerships)

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 25, 2012 (as it may be amended or modified
from time to time, this “Agreement”) among DAIRYLAND USA CORPORATION, a New York
corporation (“Dairyland”), THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), BEL CANTO FOODS, LLC, a New York
limited liability company (“Bel Canto”), THE CHEFS’ WAREHOUSE WEST COAST, LLC, a
Delaware limited liability company (“CW West Coast”), and THE CHEFS’ WAREHOUSE
OF FLORIDA, LLC, a Delaware limited liability company (“CW Florida”), as
Borrowers, the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Act” has the meaning assigned to such term in Section 9.14.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Chase, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent 66 2/3%
or more of the Equity Interests of such Foreign Subsidiary being pledged to
support the Secured Obligations could reasonably be expected to cause a Deemed
Dividend Issue.

“Affiliate” means, with respect to a specified Person, another Person that
(i) directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or (ii) with
respect to any Loan Party or Subsidiary, has the power to vote, directly or
indirectly, 10% or more of the Equity Interests of such specified Person.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposures
of all the Lenders.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposures of all the Lenders.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning ascribed to it in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 2.50%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments) and (b) with respect to
the Term Loans, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term Loans and the denominator of
which is the aggregate outstanding amount of the Term Loans of all Term Lenders;
provided that, in the case of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Commitment shall be disregarded in the calculations
under clauses (a) and (b) above.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrowers or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary that is an Affected Foreign Subsidiary due to a Deemed Dividend
Issue.

“Applicable Rate” means, for any day, with respect to any ABR Loan or any
Eurodollar Loan, the applicable rate per annum set forth below under the caption
“ABR Spread” or “Eurodollar Spread,” as the case may be:

 

ABR Spread

  

Eurodollar Spread

0.50%    3.00%

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.22.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings); it being understood
and agreed that any Lender’s Swingline Exposure shall not be deemed to be a
component of the Aggregate Revolving Exposure for purposes of calculating the
commitment fee under Section 2.12(a).

 

2



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bel Canto” has the meaning ascribed to it in the preamble.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, Dairyland, CW
Mid-Atlantic, Bel Canto, CW West Coast and CW Florida.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP; provided that,
for purposes of calculating the Fixed Charge Coverage Ratio, up to $4,000,000 of
expenses incurred or investments made in Dairyland HP by Holdings or any of its
Subsidiaries on or prior to the second anniversary of the Effective Date in
connection with the improvements at the Dairyland HP Facility shall not
constitute Capital Expenditures.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, in each
case, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than (i) Christopher Pappas,
John Pappas, Dean Facatselis or Kay Facatselis, (ii) the officers, directors or
management of Holdings as of the Effective Date or (iii) any corporation,
limited liability company or partnership owned and controlled directly or
directly by any Person or Persons described in clauses (i) and (ii), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; or
(b) Holdings shall cease to own and control all of the outstanding Equity
Interests of the Borrowers and CW Parent on a fully diluted basis.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Syndication Agent” means each of General Electric Capital Corporation and
Wells Fargo Bank, National Association in its capacity as co-syndication agent
for the credit facility evidenced by this Agreement.

 

4



--------------------------------------------------------------------------------

“Collateral” means any and all property owned by a Person that is covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders
and other holders of the Secured Obligations, to secure the Secured Obligations;
provided that “Collateral” shall not include any Excluded Assets or, for the
avoidance of doubt, any of the Equity Interests in, or property or assets of,
the Excluded Subsidiary.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Compliance Certificate” means a certificate of a Financial Officer of Holdings
in substantially the form of Exhibit E or such other form which is approved by
the Administrative Agent from time to time in its reasonable discretion.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, the sum (without
duplication) of (a) such Lender’s Revolving Exposure at such time, plus (b) an
amount equal to the aggregate principal amount of its Term Loans outstanding at
such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“CW Florida” has the meaning ascribed to it in the preamble.

“CW Mid-Atlantic” has the meaning ascribed to it in the preamble.

“CW Parent” means Chefs’ Warehouse Parent, LLC, a Delaware limited liability
company.

“CW West Coast” has the meaning ascribed to it in the preamble.

“Dairyland” has the meaning ascribed to it in the preamble.

“Dairyland HP” means Dairyland HP LLC, a Delaware limited liability company.

“Dairyland HP Facility” means the premises at 200-230 Food Center Drive, Bronx,
New York.

“Dairyland HP Indebtedness” means the Indebtedness (including, without
limitation, loans and Guarantees) incurred under the New Markets Tax Credit
Financing.

“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to

 

5



--------------------------------------------------------------------------------

Holdings or the applicable parent Domestic Subsidiary under Section 956 of the
Code and the effect of such repatriation causing materially adverse tax
consequences to Holdings or such parent Domestic Subsidiary, in each case as
determined by the Borrower Representative in its commercially reasonable
judgment acting in good faith and in consultation with its legal and tax
advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied; (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
funding a Loan under this Agreement (specifically identified and including the
particular Default, if any) cannot be satisfied) or generally under other
agreements in which it commits to extend credit; (c) has failed, within three
(3) Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory or accounts receivable), (vi) non-recurring
fees, cash charges and other cash expenses made or incurred in connection with a
completed Permitted Acquisition, in an aggregate amount not to exceed $2,500,000
for any period of four (4) consecutive Fiscal Quarters, (vii) non-recurring cash
charges related to workers’ compensation claims in an amount not to exceed
$250,000 per Fiscal Year and (viii) non-recurring fees, cash charges and other
cash expenses, in an aggregate amount not to exceed $1,000,000 for any period of
four (4) consecutive Fiscal Quarters, minus (b) without duplication and to the
extent included in Net Income, any extraordinary gains and any non-cash items of
income for such period, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means all laws (including, without limitation, common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to public or worker health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure of any
Plan to satisfy the applicable “minimum funding standard” (as defined in
Section 412(a) of the Code) for any plan year; (c) the filing pursuant to
Section 412(c) of the Code of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make to any Plan a minimum
required contribution as determined under Section 430 of the Code and
Section 303(j) of ERISA; (e) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by any Borrower or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, or that any Multiemployer Plan is adopting, or is expected to
adopt, a rehabilitation plan, all within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

 

7



--------------------------------------------------------------------------------

“Excess Cash Flow” means, without duplication, with respect to any Fiscal Year
of Holdings and its Subsidiaries, (a) the sum of (i) EBITDA and (ii) the
decrease, if any, in the Working Capital from the beginning to the end of such
period minus (b) the sum of (i) unfinanced Capital Expenditures, (ii) Fixed
Charges (less any dividends or distributions paid in cash), (iii) the aggregate
amount of non-cash adjustments to EBITDA for periods prior to the beginning of
such period to the extent paid in cash by Holdings and Subsidiaries during such
period, and (iv) the increase, if any, in the Working Capital from the beginning
to the end of such period. Excess Cash Flow shall be calculated without any
deductions for cash used to fund acquisitions, including Permitted Acquisitions.

“Excluded Assets” means (a) any license, contract, document, instrument or
agreement to which any Loan Party is a party, to the extent that the creation of
a Lien on such assets would, under the express terms of such license, contract,
document, instrument or agreement, result in a breach of the terms of, or
constitute a default under, such license, contract, document, instrument or
agreement (other than to the extent that any such term (i) has been waived or
(ii) would be rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 or
other applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law (including bankruptcy laws) or principles of equity); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
express term, such assets shall automatically cease to constitute “Excluded
Assets”, (b) any Trademark (as defined in the Security Agreement) application
filed on an intent to use basis until such time as a statement of use has been
filed and accepted by the U.S. Patent and Trademark Office, (c) any Equity
Interests in any Subsidiary that is not a Pledge Subsidiary, (d) any Equity
Interests in any Affected Foreign Subsidiary representing more than 65% of the
total voting Equity Interests in such Affected Foreign Subsidiary, (e) any
property that is not owned by, but is leased by, a Loan Party, (f) any real
property owned by a Loan Party, unless such real property (i) was purchased by
such Loan Party with the proceeds of any Loans and (ii) had an individual fair
market value at the time of purchase by such Loan Party of greater than
$1,000,000, (g) Fixtures (as defined in the Security Agreement) located at the
Dairyland HP Facility and (h) rights and obligations in connection with the
Master Operating Sublease, dated on or about the Effective Date, between
Dairyland and Dairyland HP, relating to the Dairyland HP Facility, as the same
may be amended from time to time.

“Excluded Subsidiary” means Dairyland HP, so long as such entity is a single
purpose real estate holding entity.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is located
and (c) in the case of a Non U.S. Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Non
U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or that is attributable to such Non U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Taxes pursuant to Section 2.17(a).

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

8



--------------------------------------------------------------------------------

“FDA” means the United States Food and Drug Administration, or any successor
Governmental Authority.

“FDC Act” means the United States Food, Drug, and Cosmetic Act (21 U.S.C. 201
et seq.) as amended to date together with any rules or regulations promulgated
thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated March 28, 2012, among
Borrowers and the Administrative Agent.

“Financial Officer” means, with respect to any Person(s), the chief financial
officer, principal accounting officer, treasurer or controller of such
Person(s).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“Fiscal Month” means any fiscal month in a Fiscal Year.

“Fiscal Quarter” means each of four consecutive three-Fiscal Month periods in
each Fiscal Year.

“Fiscal Year” means the 52- or 53-week period ending in the month of December
that Holdings uses for accounting and financial reporting purposes, which period
does not necessarily conform to the calendar year. All references in the Loan
Documents to the Fiscal Year shall be deemed to refer to the year end that
Holdings actually uses for financial reporting purposes.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments (other than mandatory Excess Cash Flow prepayments)
and scheduled principal payments on Indebtedness actually made, plus expense for
taxes paid in cash, plus dividends or distributions paid in cash, plus Capital
Lease Obligation payments, plus cash payments (excluding cash payments financed
solely with the proceeds of issuances of equity by Holdings) made in connection
with any earn-out obligation relating to any acquisition, divestiture, merger or
similar transaction that are not accounted for or reflected in the consolidated
statements of operations of Holdings and its Subsidiaries provided pursuant to
Section 5.01(a) or 5.01(b) hereof, plus any payments made in respect of the
sinking fund requirement under the New Markets Tax Credit Financing, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Food Security Act” means the Food Security Act of 1985, as the same now exists
or may from time to time hereafter be amended, restated, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

9



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or, in each case, any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).

“Governmental Permits” means all authorizations, approvals, licenses,
registrations, certificates or exemptions issued by any Governmental Authority
to Borrowers that are required or necessary for the development, manufacture,
distribution, marketing, storage, transportation, use, or sale of the Loan
Parties’ products.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means The Chefs’ Warehouse, Inc., a Delaware corporation.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Increasing Lender” has the meaning assigned to such term in Section 2.22.

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.22.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.22.

 

10



--------------------------------------------------------------------------------

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out and (l) any
other Off-Balance Sheet Liability of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; provided that
Indebtedness shall not include earn out obligations relating to Permitted
Acquisitions to the extent the conditions for payment thereof (other than the
occurrence of a date certain) have not yet been satisfied.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Swingline Loan is required to be repaid and the Maturity
Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing (including by continuation
or conversion) and ending on the numerically corresponding day in the calendar
month that is one, two, three, six or nine months thereafter, as the Borrower
Representative may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a

 

11



--------------------------------------------------------------------------------

Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit,
and its successors in such capacity as provided in Section 2.06(i). The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum (without duplication) of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.22 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four (4) consecutive Fiscal Quarters ended
on such date (or, if such date is not the last day of a Fiscal Quarter, ended on
the last day of the Fiscal Quarter most recently ended prior to such date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

 

12



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and the Fee Letter. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, as it may be
amended or modified and in effect from time to time.

“Loan Parties” means Holdings, CW Parent, the Borrowers and the Borrowers’
Domestic Subsidiaries (other than the Excluded Subsidiary) who become a party to
this Agreement pursuant to a Joinder Agreement or otherwise and their successors
and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Lenders and other holders of the Secured Obligations) on the Collateral or the
priority of such Liens, in each case, as to Collateral having an aggregate value
in excess of $1,000,000, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents (other than with respect to Collateral having an aggregate value of
$1,000,000 or less).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$2,000,000. For purposes of determining Material Indebtedness, the “obligations”
of any Loan Party or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Maturity Date” means April 25, 2017.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

13



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or grants a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders and other holders of the Secured
Obligations, on real property of a Loan Party, including any amendment,
modification or supplement thereto.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, Phase I and Phase II studies, mortgage
tax affidavits and declarations and other similar information and related
certifications as are requested by, and in form and substance reasonably
acceptable to, the Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) (except as set forth in
Sections 1.04(b) and 6.13(c)) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Holdings or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary) in which Holdings or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Loan Parties and their
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of Borrower Representative).

“New Markets Tax Credit Financing” means a secured credit facility provided by
Commercial Lending II LLC, as Lender, to Dairyland HP, as borrower, to be
entered into on or about the Effective Date, in an aggregate principal amount
not to exceed $11,000,000, pursuant to the New Markets Tax Credit Program
established as part of the Community Renewal Tax Relief Act of 2000.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

14



--------------------------------------------------------------------------------

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and all accrued and unpaid interest
on the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

15



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding, in any event, any Hostile Acquisition)
or series of related acquisitions by any Loan Party of (i) all or substantially
all the assets of or (ii) all or substantially all the Equity Interests in, a
Person or division or line of business of a Person, if, at the time of and
immediately after giving effect thereto, (a) no Default has occurred and is
continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrowers and the Subsidiaries or business reasonably related,
complementary or ancillary thereto or a logical extension thereof (including,
without limitation, food and beverage service, distribution, wholesale and
retail), (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.13 shall have been taken within the time
periods set out therein, (d) the Borrowers and the Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.13
recomputed as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $22,000,000, Holdings shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings to such
effect, together with all related historical financial statements (including
consolidated balance sheets, income statements and cash flow statements) and
projections reasonably requested by the Administrative Agent, (e) in the case of
an acquisition or merger involving a Loan Party (other than Holdings), a Loan
Party is the surviving entity of such merger and/or consolidation, (f) in the
case of an acquisition or merger involving Holdings, Holdings shall be the
surviving entity of such merger and/or consolidation, and (g) the sum of
(i) Holdings’ and its Subsidiaries’ unencumbered and unrestricted cash and
Permitted Investments plus (ii) the Available Revolving Commitment is at least
$10,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business of
the Borrowers that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any if Holdings or the Subsidiaries; and

 

16



--------------------------------------------------------------------------------

(g) Liens arising in the ordinary course of business in favor of, or claims or
rights of any producer, grower or seller under PACA, the Food Security Act, PSA
or other similar law, treaty, rule or regulation.

“Permitted Holdings Dividends” means dividends paid by a Loan Party to Holdings:

(i) to the extent actually used substantially concurrently by Holdings to pay
the same, in amounts necessary to pay (x) such franchise taxes and other fees
required to maintain the legal existence of Holdings and (y) out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
in the ordinary course of business of Holdings; provided, that the aggregate
amount of dividends paid under this clause (i) shall not to exceed $1,000,000 in
any period of twelve consecutive months;

(ii) in amounts necessary to enable (x) Holdings to repurchase or redeem its
Equity Interest or (y) Holdings or the holders of Holdings’ Equity Interests to
pay withholding taxes due as a result of its ownership of Holdings or any other
Loan Party; provided, that (x) the aggregate amount of such dividends shall not
exceed $1,500,000 in any period of twelve consecutive months, (y) after giving
effect to such dividend, the sum of (A) Holdings’ and its Subsidiaries’
unencumbered and unrestricted cash and Permitted Investments plus (B) the
Available Revolving Commitment shall be at least $10,000,000 and (z) such
dividend shall be actually used for a purpose set forth above substantially
concurrently with the making of such dividend; and

(iii) to the extent necessary to permit, and actually used substantially
concurrently by, Holdings to discharge the consolidated Tax liabilities of the
Loan Parties or Taxes attributable to the distributions used to pay such
consolidated Tax liabilities.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

17



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than the Excluded
Subsidiary) and (ii) each First Tier Foreign Subsidiary.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(c) so long as the Leverage Ratio on the last day of the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last Fiscal Quarter included in the financial
statements referred to in Section 3.04(a)) is equal to or greater than
2.50:1.00, the issuance by Holdings or any Subsidiaries of any Equity Interests
after the Effective Date, or the receipt by Holdings or any Subsidiaries of any
capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01; or

(e) the receipt of cash by Holdings or any Subsidiary not in the ordinary course
of business, in respect of (i) foreign, United States, state or local tax
refunds, (ii) pension plan reversions, (iii) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action (other
than payments or proceeds that represent reimbursement for amounts paid by
Holdings or any Subsidiary within the six months immediately preceding such
judgment, settlement or other cause of action), (iv) indemnity payments (other
than indemnity payments that represent reimbursement for amounts paid by
Holdings or any Subsidiary within the six months immediately preceding such
indemnity payment) and (v) any purchase price adjustment received in connection
with any purchase agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. 181, as the same now
exists or may from time to time hereafter be amended, restated, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

18



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04.

“Reinvestment Period” has the meaning assigned to such term in Section 2.11(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments; provided that,
“Required Lenders” shall consist of at least two (2) Lenders at all times that
there exists two (2) or more Lenders.

“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposure and unused Revolving Commitments representing
more than 50% of the sum of the aggregate Revolving Exposure and unused
Revolving Commitments; provided that, “Required Revolving Lenders” shall consist
of at least two (2) Revolving Lenders at all times that there exists two (2) or
more Revolving Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any of its Subsidiaries to their Equity Interest holders in such capacity, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or its Subsidiaries or any option, warrant or other right
to acquire any such Equity Interests in Holdings or its Subsidiaries, or any
payment of management or similar fees to any Person.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 or 2.22 or (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $100,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.22.

“Revolving Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

19



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates.

“Secured Parties” means, collectively, the Administrative Agent, each Lender and
each other holder of any Secured Obligation from time to time.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Lenders and the other holders of
the Secured Obligations, and any other pledge or security agreement entered
into, after the date of this Agreement by any other Loan Party or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
(including seller notes) the payment of which is subordinated to payment of the
Secured Obligations to the written satisfaction of the Administrative Agent,
which shall not be unreasonably withheld.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or

 

20



--------------------------------------------------------------------------------

any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate of all
outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure.

“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Lenders” means, as of any date of determination, Lenders having a Term
Loan Commitment.

“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth in the Commitment Schedule
or in the most recent Assignment and Assumption executed by such Term Lender, as
applicable, and (b) as to all Term Lenders, the aggregate commitment of all Term
Lenders to make Term Loans, which aggregate commitment shall be $40,000,000 on
the Effective Date. After advancing the Term Loan, each reference to a Term
Lender’s Term Loan Commitment shall refer to such Term Lender’s Applicable
Percentage of the Term Loans.

“Term Loans” means the Term Loans extended by the Term Lenders to the Borrowers
pursuant to Section 2.01(b).

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP. For purposes of determining Total
Indebtedness, the Indebtedness of any Loan Party or any Subsidiary in respect of
any Swap Agreement on any date of determination shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the repayment of the Indebtedness required hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

21



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the attachment, perfection or priority of, or
remedies with respect to, Administrative Agent’s or any Lender’s Lien on any
Collateral.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; (iii) an obligation to
provide collateral to secure any of the foregoing types of obligations; or
(iv) an indemnity.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower Representative and the Administrative
Agent.

“Working Capital” means, at any date, the excess of current assets of Holdings
and its Subsidiaries on such date (excluding cash and Permitted Investments)
over current liabilities of Holdings and its Subsidiaries on such date
(excluding any outstanding Revolving Loans and Swingline Loans and the current
portion of any other Indebtedness), all determined on a consolidated basis in
accordance with GAAP.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless expressly provided to the contrary or the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

22



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if after the date hereof there occurs any change in GAAP or
in the application thereof on the operation of any provision hereof and the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
change in GAAP or in the application thereof (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value”,
as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive Fiscal Quarters
ending with the most recent Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last Fiscal Quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings, other than those in connection with any acquisition that
(i) are reasonably acceptable to the Administrative Agent and (ii) the Borrowers
reasonably determine in good faith will be actually and fully realized as of the
date of consummation of such acquisition) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, such Loan
Party shall take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under

 

23



--------------------------------------------------------------------------------

which such Subordinated Indebtedness is outstanding and are further given all
such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender agrees to make Revolving Loans to the Borrowers in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the amount of such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the aggregate Revolving Commitments, and
(b) each Term Lender agrees to make a Term Loan to Dairyland in Dollars on the
Effective Date, in an amount equal to such Lender’s Term Loan Commitment by
making immediately available funds available to the Administrative Agent’s
designated account, not later than the time specified by the Administrative
Agent. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that, the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. The Term Loans shall amortize as set forth in Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith. Each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. ABR Revolving Borrowings may
be in any amount. Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $250,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five (5) Eurodollar Borrowings
outstanding at any time.

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone not later than (a) in the case of a Eurodollar Borrowing,
10:00 a.m., New

 

24



--------------------------------------------------------------------------------

York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, noon, New York City time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and each telephonic Borrowing Request shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative. Each Borrowing Request shall specify the following
information:

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and account number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted].

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $3,000,000
or (ii) the Aggregate Revolving Exposure exceeding the aggregate Revolving
Commitments; provided that (x) the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan and (y) not
more than one Swingline Loan shall be outstanding at any time. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower Representative on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 2:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower
Representative. The Swingline Lender shall make each Swingline Loan available to
the applicable Borrower by means of a credit to the general deposit account of
such Borrower designated by the Borrower Representative (or in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to such Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

25



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from any Borrower (or other party on behalf of
any Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including satisfaction of the conditions set forth
in Section 4.02), the Borrower Representative may request the issuance of
Letters of Credit for its own account or for the account of another Borrower, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The letters of credit identified on Schedule 2.06
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Effective Date for all purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be

 

26



--------------------------------------------------------------------------------

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,000,000 and (ii) the Aggregate Revolving Exposures shall not exceed
the aggregate Revolving Commitments. Notwithstanding anything herein to the
contrary, prior to requesting the issuance of a Letter of Credit, the
Administrative Agent shall have received such letter of credit applications or
master agreement as may be required by the Issuing Bank (and reasonably
acceptable to Administrative Agent), which applications and/or agreements shall
be properly completed and executed.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., New York City time, on such date, or
(ii) if such notice has not been received by the Borrower Representative prior
to such time on such date, then not later than 11:00 a.m., New York City time,
on the Business Day immediately following the day that the Borrower
Representative receives such notice; provided that the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrowers in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the

 

27



--------------------------------------------------------------------------------

Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

28



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Required Revolving Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Collateral Account and the Borrowers hereby grant the Administrative Agent a
first-priority security interest in the LC Collateral Account and any amounts on
deposit therein. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Revolving Lenders),
be applied to satisfy other Secured Obligations. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of

 

29



--------------------------------------------------------------------------------

an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three (3) Business Days after all such
Events of Default have been cured or waived as confirmed in writing by the
Administrative Agent.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage
of such Loan; provided that (i) Term Loans shall be made as provided in
Section 2.01(b) and (ii) Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the amounts so received, in like
funds, to an account of the Borrower Representative maintained with the
Administrative Agent or as otherwise designated in the Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Except Borrowings on the Effective Date,
each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower Representative. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower Representative to
(i) elect an Interest Period for Eurodollar Loans that does not comply with
Section 2.02 or (ii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

 

30



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 5:00 p.m., New York
City time, on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent and Issuing Bank) equal to 105%
of the LC Exposure as of such date), (iii) the payment in full of the accrued
and unpaid fees, and (iv) the payment in full of all reimbursable expenses and
other Obligations, together with accrued and unpaid interest thereon.

 

31



--------------------------------------------------------------------------------

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $2,500,000 and not less than $2,500,000;
(ii) the Borrowers shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the Aggregate Revolving Exposures would exceed the total Revolving
Commitments; and (iii) any such reduction shall be permanent.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under the foregoing paragraphs
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrowers shall repay all Swingline Loans then
outstanding. Dairyland shall repay the Term Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(e) or otherwise under the Loan Documents):

 

Date

   Amount  

June 30, 2012

   $ 1,000,000   

September 30, 2012

   $ 1,000,000   

December 31, 2012

   $ 1,000,000   

March 31, 2013

   $ 1,000,000   

June 30, 2013

   $ 1,500,000   

September 30, 2013

   $ 1,500,000   

December 31, 2013

   $ 1,500,000   

March 31, 2014

   $ 1,500,000   

June 30, 2014

   $ 1,500,000   

September 30, 2014

   $ 1,500,000   

December 31, 2014

   $ 1,500,000   

March 31, 2015

   $ 1,500,000   

June 30, 2015

   $ 1,500,000   

September 30, 2015

   $ 1,500,000   

December 31, 2015

   $ 1,500,000   

March 31, 2016

   $ 1,500,000   

June 30, 2016

   $ 1,500,000   

September 30, 2016

   $ 1,500,000   

December 31, 2016

   $ 1,500,000   

March 31, 2017

   $ 1,500,000   

 

32



--------------------------------------------------------------------------------

To the extent not previously paid, all the then unpaid balances of all Term
Loans shall be paid in full by Dairyland on the Maturity Date.

(b) [Intentionally Omitted].

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraphs (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (f) of this Section.

(b) [Intentionally Omitted].

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrowers shall, within one (1) Business Day after such Net Proceeds
are received by such Loan Party or Subsidiary, prepay the Obligations as set
forth in Section 2.11(e) below in an aggregate amount equal to (i) in the case
of any event described in clause (a), (b), (d) or (e) of the definition of
“Prepayment Event,” 100% of such Net Proceeds and (ii) in the case of any event
described in clause (c) of the definition of “Prepayment Event,” 50% of such Net
Proceeds; provided that, (x) in the case of any event described in clause (a),
(b), (c) or (e) of the definition of the term “Prepayment Event,” no payment
shall be due under this Section until the aggregate proceeds received in
connection with such Prepayment Events after the Effective Date exceed
$1,000,000 and (y) in the case of any event described in clause (b) of the
definition of the term “Prepayment Event” (other than insurance and condemnation
proceeds arising from casualty or losses to

 

33



--------------------------------------------------------------------------------

Inventory), if the Borrower Representative shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 270 days after receipt of such Net Proceeds or such
longer period of time as the Administrative Agent may agree to in its sole
discretion (such period of time, the “Reinvestment Period”), to acquire (or
replace or rebuild) real property, equipment or other tangible assets to be used
in the business of the Loan Parties, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate; provided
that, to the extent of any such Net Proceeds therefrom that have not been so
applied or contractually committed by the end of the applicable Reinvestment
Period (and, if so contractually committed in writing by the end of the
applicable Reinvestment Period, applied within ninety (90) days of the end of
the applicable Reinvestment Period), a prepayment in accordance with
Section 2.11(e) shall be promptly (and, in any event, within one (1) Business
Day) required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any Fiscal Year in an aggregate amount in excess of $3,000,000. If
the precise amount of insurance or condemnation proceeds allocable to Inventory
as compared to Equipment, Fixtures and real property is not otherwise
determined, the allocation and application of those proceeds shall be determined
by the Administrative Agent, in its reasonable judgment. Nothing in this
clause (c) shall be deemed to be implied consent to any transaction underlying a
Prepayment Event that is otherwise prohibited by the terms of this Agreement.

(d) Until the Maturity Date, so long as the Leverage Ratio on the last day of
the immediately preceding Fiscal Year is greater than 2.00:1.00, the Borrowers
shall prepay the Obligations as set forth in Section 2.11(e) below on the date
that is ten (10) days after the earlier of (i) the date on which Holdings’ and
its Subsidiaries’ annual audited financial statements for the immediately
preceding Fiscal Year are delivered pursuant to Section 5.01 and (ii) the date
on which such annual audited financial statements were required to be delivered
pursuant to Section 5.01, in an amount equal to 50% of the Loan Parties’ Excess
Cash Flow for the immediately preceding Fiscal Year, beginning with the partial
Fiscal Year that commences on the first day of the first full Fiscal Month
beginning after the Effective Date and ends on the last day of the Fiscal Month
ending closest to December 31, 2012 (provided, that the mandatory payment under
this paragraph (d) shall be capped at (x) $2,000,000 for the Fiscal Year ending
most closely to December 31, 2012 and (y) $4,000,000 for each Fiscal Year
thereafter). Each Excess Cash Flow prepayment shall be accompanied by a
certificate signed by a Financial Officer of the Borrower Representative
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance satisfactory
to Administrative Agent.

(e) All amounts prepaid pursuant to Section 2.11(c) and (d) shall be applied,
first to prepay the Term Loans (to be applied to installments of the Term Loans
in inverse order of maturity) and second to prepay the Revolving Loans
(including Swingline Loans) without a corresponding reduction in the Revolving
Commitments and to cash collateralize outstanding LC Exposure.

(f) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder not later than 10:00 a.m.,
New York City time, (A) in the case of prepayment of a Eurodollar Borrowing,
three (3) Business Days before the date of prepayment, or (B) in the case of
prepayment of an ABR Borrowing, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with

 

34



--------------------------------------------------------------------------------

Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and amounts due under Section 2.16.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a per
annum rate equal to 0.40% on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the first
Business Day of each January, April, July and October (commencing on the first
such date to occur after the date hereof) and on the date on which the Revolving
Commitments terminate. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank, for its own
account, a fronting fee, which shall accrue at the rate of 0.25% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each Fiscal Quarter shall be payable on the first
Business Day of each Fiscal Quarter following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account
(as applicable), the fees payable under the Fee Letter as and when the same are
due and such other fees in the amounts and at the times as are separately agreed
upon between the Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

35



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Intentionally Omitted].

(d) Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder; provided that no notice shall be required and
the foregoing rates shall automatically take effect upon the occurrence of a
Default under clause (a), (h), (i) or (j) of Article VII.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

36



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided, further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

37



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
(10) days after the Recipient delivers to the Borrower

 

38



--------------------------------------------------------------------------------

Representative a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below or Section 2.17(f)(iii) below to the extent such documentation
is required by law) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower Representative and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(i) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

39



--------------------------------------------------------------------------------

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit G-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit G-2 on behalf
of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

40



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnifying party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
4:00 p.m., New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Chicago, Illinois, or to the account
designated by Administrative Agent, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.15, 2.16, 2.17 and 9.03 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall accrue and be payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11), or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services or Swap Obligations), third, to pay interest then due and payable on
the Loans ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements and any other amounts owing with respect to Banking Services
Obligations and Swap Obligations ratably (with amounts applied to the Term Loans
applied to installments of the Term Loans in inverse order of maturity), fifth,
to deposit an amount with the Administrative Agent equal to one hundred

 

41



--------------------------------------------------------------------------------

five percent (105%) of the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unpaid LC Disbursements, to be
held as cash collateral for such Obligations, and sixth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03 or 2.05, as applicable, and (ii) the Administrative Agent to charge
any deposit account of any Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the

 

42



--------------------------------------------------------------------------------

Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to clauses (i) and (ii) above shall
be made in such order as may be determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

43



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitments and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or the Required
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(j)
for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting

 

44



--------------------------------------------------------------------------------

Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.20(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22. Expansion Option. The Borrower Representative may from time to
time elect to increase the Revolving Commitments (each a “Revolving Commitment
Increase”) or enter into one or more tranches of term loans (each an
“Incremental Term Loan” and, together with each Revolving Commitment Increase,
the “Incremental Extensions of Credit”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such Incremental Extensions of Credit does not exceed $40,000,000. The Borrower
Representative may arrange for any such Incremental Extensions of Credit to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Borrower Representative and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Borrower Representative and
such Increasing Lender execute an agreement substantially in the form of
Exhibit B hereto, and (y) in the case of an Augmenting Lender, the Borrower
Representative and such Augmenting Lender execute an agreement substantially in
the form of Exhibit C hereto. No consent of any Lender (other than the Lenders
participating in the Incremental Extensions of Credit) shall be

 

45



--------------------------------------------------------------------------------

required for any Incremental Extension of Credit pursuant to this Section 2.22.
Incremental Extensions of Credit created pursuant to this Section 2.22 shall
become effective on the date agreed by the Borrower Representative, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no Incremental Extensions of Credit shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
Incremental Extension of Credit, (A) the conditions set forth in paragraphs (a)
and (b) of Section 4.02 shall be satisfied or waived by the Required Lenders and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower Representative and
(B) Holdings and its Subsidiaries shall be in compliance (on a pro forma basis)
with the covenants contained in Section 6.13 and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such Incremental Extension of Credit. On the
effective date of any Incremental Extension of Credit being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower Representative on behalf of the applicable
Borrower in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.22. Nothing contained in this Section 2.22 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder or provide Incremental Term Loans at any
time.

 

46



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or the
assets of any Loan Party or any of its Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Administrative Agent and the Lenders the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of Holdings and its consolidated Subsidiaries as of and for the
Fiscal Year ended December 30, 2011, reported on by BDO USA, LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such date and for such period
in accordance with GAAP.

(b) Holdings has heretofore furnished to the Administrative Agent and the
Lenders projected balance sheets, income statements and statements of cash flows
of Holdings and its Subsidiaries for Fiscal Years 2012 through 2017. Such
projections were prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and
Holdings is not aware of any facts or information that would lead it to believe
that such projections are incorrect or misleading in any material respect.

(c) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 30, 2011.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party (and indicates whether any such real property constitutes an
Excluded Asset). Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all of its real and personal property, free of all Liens other than those
permitted by Section 6.02. All such property is in good working order and
condition, ordinary wear and tear and damage by casualty excepted.

 

47



--------------------------------------------------------------------------------

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and its Subsidiaries does not infringe upon the
rights of any other Person, except for such infringements which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and, except as set forth on Schedule 3.05, each Loan Party’s rights
thereto are not subject to any licensing agreement or similar arrangement.
Schedule 3.05 sets forth a complete and accurate list of all registered
Intellectual Property owned by each Loan Party as of the Effective Date. No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Loan Party, threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth on
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority (including, without limitation, the FDA)
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Loan Documents.

(b) Except for the matters disclosed on Schedule 3.06, (i) no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability that, individually or in the aggregate, could not reasonably be
expected to result in liability to the Loan Parties in excess of $1,000,000 in
the aggregate and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
liability to the Loan Parties in excess of $1,000,000 in the aggregate, no Loan
Party nor any Subsidiary (1) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability or knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status; Margin Stock. No Loan Party or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. No Loan Party or any Subsidiary is
engaged in the business of extending credit for the purpose of, and no proceeds
of any Loan or other extensions of credit hereunder will be used for the purpose
of, buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U or X of the Federal Reserve Board.

 

48



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and other material reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves. No tax liens have been filed and no
claims are being asserted with respect to any such taxes, other than Permitted
Encumbrances.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. All minimum required contributions (within
the meaning of Section 430 of the Code) have been timely made with respect to
each Plan. Each employee benefit pension plan (within the meaning of
Section 3(2) of ERISA) maintained or sponsored by a Loan Party, or under which a
Loan Party has any liability, which is intended to be qualified under
Section 401(a) of the Code, has received a favorable determination letter from
the Internal Revenue Service with respect to such qualification, and, except as
could not reasonably be expected to result in a Material Adverse Effect, no
event or condition exists which could reasonably be expected to jeopardize such
qualified status. Except as could not reasonably be expected to result in a
Material Adverse Effect, no Loan Party has any obligation to provide
post-retirement health care benefits to any individual other than as required
under the Consolidated Omnibus Budget Reconciliation Act of 1985, or other
similar state law.

SECTION 3.11. Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Loan Parties each represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date.

SECTION 3.12. Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or contract listed on Schedule 3.12.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

49



--------------------------------------------------------------------------------

(b) No Loan Party intends to, or will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.14. Insurance. As of the Effective Date, Schedule 3.14 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties and
the Subsidiaries. As of the Effective Date, all premiums due and owing in
respect of such insurance have been paid. The Borrowers and Holdings believe
that the insurance maintained by or on behalf of the Holdings and its
Subsidiaries is adequate.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
true and complete listing of each class of each Loan Party’s and Subsidiary’s
authorized Equity Interests and the holders thereof; provided that with respect
to Holdings, Schedule 3.15 only lists those holders owning at least 5% of the
Equity Interests of Holdings as of the Effective Date, and (b) the type of
entity and jurisdiction of organization of Holdings and each of its
Subsidiaries. All of the issued and outstanding Equity Interests of each Loan
Party and the Subsidiaries have been duly authorized and issued and are fully
paid and non-assessable and, except as set forth on Schedule 3.15, no holder of
such Equity Interest is entitled to any preemptive, first refusal or other
similar rights.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted by Section 6.02, to the extent any such Liens (to the extent permitted
by Section 6.02) would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral, (c) Liens on intellectual property perfected only
by making filings with the applicable Governmental Authority to the extent such
filings have not been made, (d) real estate, (e) assets subject to certificates
of title, (f) letter-of-credit rights with respect to letters of credit in an
amount, in each case, of less than $1,000,000 and (g) commercial tort claims
having a value, in each case, of less than $1,000,000.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except to the
extent the failure to so comply with such acts and laws could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary.

SECTION 3.18. Nature of Business; Permits and Licenses; Tradenames. (a) No Loan
Party or Subsidiary is engaged in any business other than those engaged in on
the Effective Date and those reasonably related, complementary or ancillary
thereto or a logical extension thereof (including, without limitation, food and
beverage service, distribution, wholesale and retail).

 

50



--------------------------------------------------------------------------------

(b) Each Loan Party has, and is in compliance with, all Governmental Permits and
all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent that the
failure to have or be in compliance with all such Governmental Permits, permits,
licenses, authorizations, approvals, entitlements and accreditations could not
reasonably be expected to result in a Material Adverse Effect. No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, except that could not reasonably be expected to
result in a Material Adverse Effect, and there is no claim that any thereof is
not in full force and effect.

(c) As of the Effective Date, Schedule 3.18 hereto sets forth a complete and
accurate list of all trade names, business names or similar appellations used by
each Loan Party or Subsidiary or any of their divisions or other business units
during the past five years.

SECTION 3.19. Location of Bank Accounts. As of the Effective Date, Schedule 3.19
sets forth a complete and accurate list of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by or for the benefit of each Loan
Party and Subsidiary, together with a description thereof (i.e., the bank or
broker dealer at which such deposit or other account is maintained and the
account number and the purpose thereof).

SECTION 3.20. [Intentionally Omitted].

SECTION 3.21. Customers and Suppliers. There exists no actual or, to the
knowledge of any Loan Party, threatened termination, cancellation or limitation
of, or modification to or change in, the business relationship between (1) any
Loan Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (2) any Loan
Party, on the one hand, and any material supplier thereof, on the other hand,
except, under clauses (i) or (ii), as could not reasonably be expected to have a
Material Adverse Effect; and, to the knowledge of each Loan Party, there exists
no present state of facts or circumstances that could give rise to or result in
any such termination, cancellation, limitation, modification or change, except,
in each case, as could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.22. Affiliate Transactions. Except as set forth on Schedule 3.22, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Loan Party and any of
the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any Loan
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any Loan
Party or any Person with which any Loan Party has a business relationship or
which competes with any Loan Party (except that any such Persons may own stock
in (but not exceeding 2.0% of the outstanding Equity Interests of) any publicly
traded company that may compete with a Loan Party.

SECTION 3.23. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as

 

51



--------------------------------------------------------------------------------

members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.24. Foreign Assets Control Regulations and Anti-Money Laundering. Each
Loan Party and Subsidiary is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party and no Subsidiary or Affiliate
of a Loan Party (i) is a Person designated by the U.S. government on the list of
the Specially Designated Nationals and Blocked Persons (the “SDN List”) with
which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under
U.S. law.

SECTION 3.25. Patriot Act. The Loan Parties, the Subsidiaries and each of their
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Act and (c) other
federal or state laws relating to “know your customer” and anti-money laundering
rules and regulations. No part of the proceeds of any Loan will be used directly
or indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

SECTION 3.26. FDA Matters.

(a) Except as noted in paragraph (b), Borrowers and the operation of their food
facilities in the United States are in compliance with and are not in violation
of all applicable Requirements of Law (including the FDC Act), regulations,
rules, standards, guidelines, policies, and orders administered or issued by FDA
or any comparable Governmental Authority (including, without limitation, as
applicable, the Bioterrorism Act (21 CFR 1.326-1.368), prohibited cattle
materials (21 CFR 189.5) and import notification requirements (21 CFR
1.276-1.285)), except for failures to comply or violations that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(b) Since December 30, 2011, no Governmental Authority has served notice on any
Loan Party or its Subsidiaries that the business or the assets of the Loan
Parties or their Subsidiaries, may be, or are in material violation of any
Requirement of Law or the subject of any material investigation, except for
violations or investigations that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Since December 30, 2011, no Loan Party or its Subsidiaries has received
notice from any Governmental Authority nor does any Loan Party have any
knowledge that there are any circumstances currently existing which would be
reasonably likely to lead to any loss of or refusal to renew any material
governmental licenses, permits, registrations, product registrations,
Governmental Permits, approvals, authorizations related to the business and that
the terms of all such licenses, permits, registrations, product

 

52



--------------------------------------------------------------------------------

registrations, governmental permits, approvals, and authorizations currently in
force, except for any notice or circumstance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(d) The Loan Parties have no knowledge of any acts with respect to their food
business or products that furnish a reasonable basis for a warning letter,
untitled letter, Section 305 notice, or other similar communication from FDA or
any Governmental Authority, except for any acts that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) The Loan Parties have no knowledge of any existing obligation of a Loan
Party arising under any administrative or regulatory action, FDA inspection, FDA
warning letter, FDA notice of violation letter, or other notice, response or
commitment made to or with FDA or any Governmental Authority with respect to
their food and food product business, except for any acts that, individually or
in the aggregate, could not reasonably be expected to result a Material Adverse
Effect.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and a written
opinion of the Loan Parties’ counsel, addressed to the Administrative Agent, the
Issuing Bank and the Lenders, all in form and substance satisfactory to
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit D.

(b) Financial Statements and Projections. The Lenders shall have received the
financial statements referenced in Section 3.04, together with such information
as the Administrative Agent and the Lenders shall reasonably request in
connection therewith (including, without limitation, a detailed description of
the assumptions used in preparing the financial statement projections referenced
in Section 3.04(b)), and such financial statements shall not, in the reasonable
judgment of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Holdings and its Subsidiaries since
December 30, 2011.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain the certificate or articles of incorporation or
organization of each Loan

 

53



--------------------------------------------------------------------------------

Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its by-laws or operating,
management or partnership agreement, and (ii) a long form good standing (or
similar) certificate for each Loan Party from its jurisdiction(s) of
organization and foreign qualification.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of Holdings, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented out-of-pocket fees and expenses of
legal counsel), on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower Representative to the Administrative
Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where each of the Loan Parties
is organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received evidence
satisfactory to it that the credit facility evidenced by that certain Credit
Agreement, dated as of August 2, 2011, by and among the Loan Parties, the
financial institutions party thereto as Lenders, and Chase, as Administrative
Agent, shall have been terminated and cancelled and all indebtedness thereunder
shall have been fully repaid (except to the extent being so repaid with Loans
made on the Effective Date) and any and all liens thereunder shall have been
terminated.

(h) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of Holdings in form and substance
satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

54



--------------------------------------------------------------------------------

The request for and acceptance of each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than contingent indemnification obligations for which no claim has been
made), and all Letters of Credit have expired, been terminated, cash
collateralized or back-stopped, in any case, in a manner acceptable to
Administrative Agent and Issuing Bank in their sole discretion, and all LC
Disbursements have been reimbursed, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the other Loan Parties,
with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of Holdings and its Subsidiaries, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
independent public accountants of recognized national standing selected by
Holdings and reasonably satisfactory to the Administrative Agent (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, accompanied by
any management letter prepared by said accountants;

(b) within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, its consolidated and consolidating balance sheet
and related statements of operations and stockholders’ equity and consolidated
statements of cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form (x) the projected figures for such period and (y) the actual
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying, in the case of the financial
statements delivered under clause (b), as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) [Intentionally Omitted];

 

55



--------------------------------------------------------------------------------

(e) as soon as available but in any event no later than ten (10) days prior to
the end of each Fiscal Year of Holdings, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of Holdings and its Subsidiaries for each Fiscal Quarter of the
upcoming Fiscal Year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent (including the Fiscal Month end dates for such Fiscal
Year);

(f) [Intentionally Omitted];

(g) promptly after the same become publicly available (but in no event later
than one (1) Business Day after filing any quarterly reports), notice that any
periodic and other reports, proxy statements and other materials have been filed
by any Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or copies of any materials otherwise distributed by any
Loan Party to its shareholders generally, as the case may be;

(h) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

(i) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof; and

(j) promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of the Loan
Parties or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (g) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower Representative shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower Representative shall be
required to provide paper copies of the Compliance Certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Loan Parties will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) within three (3) Business Days after any Authorized Officer of a Loan Party
knows of the occurrence of a Default, the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof in which the amount involved (not covered by an
unaffiliated insurance carrier that has not denied coverage) is greater than
$5,000,000 and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

56



--------------------------------------------------------------------------------

(c) any Lien (other than Liens permitted by Section 6.02) or claim made or
asserted against any of the Collateral;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(e) within ten (10) days after receipt thereof, copies of any Form FDA-483 and
all responses to Form FDA-483 observations; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise (including, without limitation,
food and beverage service, distribution, wholesale or retail) as it is on the
Effective Date.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except (a) where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (iii) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or (b) with respect to Restricted Payments.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice
and without unreasonable disruption to the business of the Loan Parties, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that, notwithstanding anything herein to the
contrary, unless an Event of Default has occurred and is continuing, the Loan
Parties shall not be required to reimburse the Administrative Agent for more
than two (2) such visits and inspections per calendar year. Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to Holdings and its Subsidiaries’ assets for internal use by the Administrative
Agent and the Lenders.

 

57



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
repay existing Indebtedness, pay transaction costs, fees and expenses associated
with this Agreement and the Transactions, to pay for Capital Expenditures and
Permitted Acquisitions and to fund the working capital needs, and for general
corporate purposes, of the Borrowers in the ordinary course of business. No part
of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. [Intentionally Omitted].

SECTION 5.12. Depository Banks. The Loan Parties and their Subsidiaries will
maintain Administrative Agent as their principal depository bank.

SECTION 5.13. Additional Collateral; Further Assurances. (a) Each Borrower and
each Subsidiary that is a Loan Party will cause each of its Domestic
Subsidiaries formed or acquired after the date of this Agreement to become a
Loan Party by executing a Joinder Agreement within thirty (30) days (or such
later date as may from time to time be approved by the Administrative Agent in
its sole discretion) of such formation, acquisition or qualification, such
Joinder Agreement to be accompanied by appropriate corporate resolutions, other
corporate organizational and authorization documentation and legal opinions in
form and substance reasonably satisfactory to the Administrative Agent. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral, including any real property owned by any
Loan Party (other than Excluded Assets). Nothing in this Section 5.13 shall be
construed as a consent to form or acquire any Subsidiary after the date hereof
that is not otherwise expressly permitted herein.

 

58



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, each Borrower and each
Subsidiary that is a Loan Party will (i) cause the Applicable Pledge Percentage
of the issued and outstanding Equity Interests of each Pledge Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request and (ii) deliver Mortgages and Mortgage
Instruments with respect to real property owned by such Loan Party (other than
with respect to Excluded Assets) to the extent, and within such time period as
is, reasonably required by the Administrative Agent. Notwithstanding the
foregoing, (i) no Mortgages and Mortgage Instruments are required to be
delivered hereunder until the date that occurs sixty (60) days after the
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto and (ii) no such
pledge agreement in respect of the Equity Interests of a Foreign Subsidiary
shall be required hereunder (x) until the date that occurs sixty (60) days after
the Effective Date or such later date as the Administrative Agent may agree in
the exercise of its reasonable discretion with respect thereto, and (y) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable pledge agreements.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) If any material assets are acquired by any Loan Party after the Effective
Date (other than Excluded Assets or assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon the acquisition thereof), the Borrower Representative will take, and cause
each Subsidiary that is a Loan Party to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim has been made), and all Letters of Credit have
expired, been terminated, cash collateralized or back-stopped, in any case, in a
manner acceptable to Administrative Agent and Issuing Bank in their sole
discretion, and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

 

59



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of any Loan Party (other than Holdings) to any other Loan Party
(other than Holdings); provided that if such Indebtedness is evidenced by
promissory notes or other instruments, such promissory notes or other
instruments shall be pledged to Administrative Agent, for the benefit of the
Secured Parties, and have subordination terms satisfactory to Administrative
Agent;

(d) Guarantees by any Loan Party of Indebtedness of any other Loan Party (other
than Holdings and CW Parent); provided that (i) the Indebtedness so Guaranteed
is permitted by this Section 6.01, and (ii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary (other than CW Parent)
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (f) hereof; provided that
(i) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $2,000,000 at any time outstanding;

(f) Indebtedness which represents an extension, refinancing or renewal (such
Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any
of the Indebtedness described in clauses (b), (e) and (j) hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that (i) such Refinancing
Indebtedness does not increase the principal amount or interest rate of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not originally obligated with respect to repayment of such
Refinanced Indebtedness is required to become obligated with respect to such
Refinancing Indebtedness, (iv) such Refinancing Indebtedness does not result in
a shortening of the average weighted maturity of such Refinanced Indebtedness,
(v) the terms of such Refinancing Indebtedness are not less favorable to the
obligor thereunder than the original terms of such Refinanced Indebtedness and
(iv) if such Refinanced Indebtedness was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of such Refinancing
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to such Refinanced Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary (other than CW Parent) in
respect of performance bonds, bid bonds, statutory bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business;

(i) Indebtedness of any Borrower or any Subsidiary (other than CW Parent) in
respect of netting services, overdraft protections and otherwise in connection
with deposit accounts, so long as (i) such Indebtedness is incurred in the
ordinary course of business and is not outstanding for more than three
(3) Business Days and (ii) the aggregate amount of such Indebtedness does not
exceed $500,000 at any one time outstanding;

 

60



--------------------------------------------------------------------------------

(j) Subordinated Indebtedness of the Borrowers in an aggregate principal amount
not exceeding $30,000,000 at any time outstanding;

(k) the Dairyland HP Indebtedness; and

(l) other Indebtedness of the Borrowers in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 (including any extensions of
any such Liens to the extent the Indebtedness is extended in accordance with
Section 6.01); provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of such
Borrower or Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) the obligation secured by such
Lien is permitted by Section 6.01 and such Lien shall secure only those
obligations which it secures on the date of such acquisition (including any
extensions or modifications of any such obligations permitted by Section 6.01)
or the date such Person becomes a Loan Party, as the case may be;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

61



--------------------------------------------------------------------------------

(i) precautionary UCC financing statements filed in connection with operating
leases or consignments;

(j) non-exclusive licenses and sublicenses of intellectual property or leases or
subleases of real property, in each case, granted to third parties in the
ordinary course of business not interfering with or adversely affecting the
business of the Loan Parties or their Subsidiaries;

(k) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted Investment
or Permitted Acquisition;

(l) Liens in favor of customs and revenue authorities which secure payments of
customs duties in connection with the importation of goods;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) Liens on property with an aggregate value not exceeding $1,000,000 that is
subject to conditional sale, title retention, consignment or similar
arrangements;

(o) Liens on the Dairyland HP Facility and any other assets of Dairyland HP that
is securing the Dairyland HP Indebtedness and related obligations under the New
Markets Tax Credit Financing; and

(p) other Liens securing Subordinated Indebtedness not exceeding $250,000 in the
aggregate at any time.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
any Borrower may merge into (x) another Subsidiary that is not a Borrower or
(y) a Borrower in a transaction in which such Borrower is the surviving entity
and (ii) any Subsidiary that is not a Loan Party may liquidate or dissolve if
the Borrower which owns such Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of such Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related thereto and
logical extensions thereof.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of Dairyland and CW Parent and
activities incidental thereto. CW Parent will not engage in any business or
activity other than the ownership of all of the outstanding Equity Interests of
CW Mid-Atlantic, CW Florida and CW West Coast and activities incidental thereto.

(d) The Loan Parties will not change the method of determining the Fiscal Year
of Holdings and its Subsidiaries, unless Borrower Representative shall have
given Administrative Agent at least 180 days’ prior notice thereof and the
parties hereto shall have made appropriate changes to this Agreement (it being
acknowledged and agreed that the date of the Fiscal Year end may change by up to
ten (10) days from year to year).

 

62



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will form any subsidiary after the Effective Date, or purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any evidences of
indebtedness or Equity Interest of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), or permit any Subsidiary to do any of the foregoing, except:

(a) Permitted Investments, subject, to the extent required by the Security
Agreement, to control agreements in favor of the Administrative Agent or
otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties (subject to any grace periods in the Security Agreement for delivering
such control agreements or otherwise perfecting such security interest);

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments by Holdings in the Borrowers and CW Parent and by CW Parent, the
Borrowers and the Subsidiaries in Equity Interests in their respective
Subsidiaries that are Loan Parties; provided that any such Equity Interests
shall be pledged in accordance with the Security Agreement (subject to any grace
periods therein for perfecting such security interest);

(d) loans or advances made by a Loan Party (other than Holdings) to any other
Loan Party (other than Holdings); provided that the parties shall have complied
with Section 6.01(c);

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $500,000 in the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Loan Party pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries, in either case, in accordance with the terms hereof (including in
connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Permitted Acquisitions;

 

63



--------------------------------------------------------------------------------

(m) Indebtedness permitted pursuant to Section 6.01 or any restricted payment
permitted pursuant to Section 6.08, in each case, to the extent such
Indebtedness or restricted payment constitutes an investment;

(n) any investments received in compromise or resolution of (x) obligations of
trade creditors or customers incurred in the ordinary course of business of the
Borrowers, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer
or (y) litigation, arbitration or other disputes with persons who are not
Affiliates; provided, that any such investments shall be pledged in accordance
with the Security Agreement (subject to any grace periods therein for perfecting
such security interest);

(o) receivables owing to the Borrowers or any of their respective Subsidiaries
created in the ordinary course of business and payable or in accordance with
customary trade terms;

(p) to the extent the same constitute investments, inventory of non-Loan Parties
held by the Borrowers for sale subject to consignment or similar arrangements;

(q) investments in wholly-owned domestic Subsidiaries that become Loan Parties
in accordance with Section 5.13; and

(r) investments by Holdings and its Subsidiaries in Dairyland HP in an aggregate
amount not to exceed $10,000,000 during the term of this Agreement.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it or income or revenues (including accounts
receivable) or rights in respect of any thereof, nor will any Borrower or any
Subsidiary issue any additional Equity Interest (other than to another Borrower
or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business (including inventory held for sale pursuant to Section 6.04(p)),
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business, (iii) securities of trade creditors or customers received
pursuant to any dispute settlement, plan of reorganization or similar
arrangement following the bankruptcy or insolvency of such trade creditor or
customer and (iii) intellectual property that is no longer material to the
conduct of the business of the Loan Parties;

(b) sales, transfers and dispositions of assets to any Borrower or any other
Loan Party (other than Holdings and CW Parent); provided that, any registered
intellectual property of any Loan Party or its Subsidiaries may be assigned to
Holdings, so long as all actions required to be taken with respect to such
intellectual property under Section 5.13 shall have been taken within the time
period set out therein;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

 

64



--------------------------------------------------------------------------------

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) licenses and sublicenses of intellectual property granted in the ordinary
course of business; and

(h) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) shall not exceed
$1,000,000 during any twelve month period;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above and
abandonment of intellectual property no longer material to the business of the
Loan Parties) shall be made for fair value and for all cash consideration.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrowers or any Subsidiary that
is approved by Required Lenders, made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and consummated within
ninety (90) days after the Borrowers or such Subsidiary acquire or complete the
construction of such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except, (x) any Loan Party may
make a Permitted Holdings Dividend under clause (iii) of the definition thereof
to Holdings and (y) so long as no Event of Default shall have occurred and be
continuing or would result therefrom (including after giving effect thereto on a
pro forma basis), (i) each of Holdings and the Borrowers may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock,
(ii) Subsidiaries may declare and pay dividends to the Borrowers, (iii) any Loan
Party may make a Permitted Holdings Dividend to Holdings, and (iv) Holdings and
its Subsidiaries may make any other Restricted Payment, so long as the aggregate
amount of all such Restricted Payments made pursuant to this clause (iv) during
any Fiscal Year does not exceed $1,000,000.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

 

65



--------------------------------------------------------------------------------

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) payment of intercompany Indebtedness incurred in accordance with
Section 6.01;

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
so long as the proceeds of such sale are sufficient to repay such Indebtedness
in full;

(vi) payments made in respect of the sinking fund requirement under the New
Markets Tax Credit Financing, so long as (i) after giving effect to such
payment, the aggregate amount of all such payments does not exceed the then
outstanding principal amount of the Dairyland HP Indebtedness, and (ii) no
Default or Event of Default has occurred and is continuing or would be caused by
such payment; and

(vii) prepayments with respect to the Dairyland HP Indebtedness, so long as
(x) after giving effect to such payment, the Loan Parties shall be in pro forma
compliance with the financial covenants set forth in Section 6.13 as of the most
recent Fiscal Quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, as of the last Fiscal Quarter included in the financial
statements referred to in Section 3.04(a)) and (y) no Default or Event of
Default has occurred and is continuing or would be caused by such payment.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate,
(c) transactions that are otherwise expressly permitted by the terms of this
Agreement and the other Loan Documents, (d) transactions set forth on
Schedule 3.22; provided that any renewal or extension of the leases set forth on
such schedule shall be, in the Borrower Representative’s reasonable discretion,
on terms no less favorable to the Loan Parties than could be obtained on an
arm’s-length basis from unrelated parties and (e) the Master Operating Sublease,
dated on or about the Effective Date, between Dairyland and Dairyland HP,
relating to the Dairyland HP Facility, as the same may be amended from time to
time.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any other Loan
Party or Subsidiary or to Guarantee Indebtedness of any other Loan

 

66



--------------------------------------------------------------------------------

Party or Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness as permitted by this Agreement and
(v) clause (a) of the foregoing shall not apply to Excluded Assets and customary
provisions in leases or licenses restricting the assignment thereof or the grant
of a security interest therein, in each case, to the extent such provisions are
required by the parties thereto and not bargained for by any Loan Party or
Subsidiary.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness and (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, in each case, to the extent any such amendment,
modification or waiver would be adverse to the Lenders.

SECTION 6.12. Compliance with Certain Laws. No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to fail to comply with the laws,
regulations and executive orders referred to in Section 3.24 and 3.25.

SECTION 6.13. Financial Covenants.

(a) Fixed Charge Coverage Ratio. The Loan Parties will not permit the Fixed
Charge Coverage Ratio, determined for the twelve month period ending on the last
day of each Fiscal Quarter, to be less than 1.25:1.00.

(b) Leverage Ratio. The Loan Parties will not permit the Leverage Ratio,
determined for the twelve month period ending on the last day of each Fiscal
Quarter during any period set forth below, to be greater than the ratio set
forth below opposite such period:

 

Any Fiscal Quarter Ending In

   Ratio  

Fiscal Years 2012 and 2013

     3.50:1.00   

Fiscal Years 2014 and 2015

     3.25:1.00   

Any Period Thereafter

     3.00:1.00   

(c) Certain Calculations. Solely for purposes of this Section 6.13, with respect
to any period during which a Permitted Acquisition or a disposition outside the
ordinary course that is permitted by Section 6.04 is consummated, EBITDA, Total
Indebtedness and the components of Fixed Charges shall be calculated for such
period giving pro forma effect to such transaction (including pro forma
adjustments for fees, expenses and non-recurring charges that are directly
attributable to such transaction and are approved by the Administrative Agent in
its sole discretion). The consolidated financial statements of Holdings and its
Subsidiaries shall be reformulated as if such transaction (and any related
incurrence, repayment or assumption of Indebtedness) had occurred on the first
day of the applicable period.

 

67



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (collectively, “Events of Default,” and, each, an
“Event of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), 5.03, 5.06, 5.07, 5.09 or 5.13 or in
Article VI of this Agreement or (ii) Article IV or VII of the Security
Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained (i) in Section 5.02 (other than clause (a)), 5.08, 5.10 or
5.12 of this Agreement, and such failure, if capable of being remedied, shall
continue unremedied for a period of five (5) days or (ii) in this Agreement
(other than those specified in clause (a), (b), (d) or (e)(i) of this Article)
or in the Security Agreement (other than those specified in clause (d) of this
Article), and such failure in either case shall continue unremedied for a period
of ten (10) days after notice thereof from the Administrative Agent to the
Borrower Representative;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);

(g) after giving effect to any applicable grace periods with respect thereto,
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness in accordance with the terms hereof so long
as the proceeds of such sale are sufficient to repay such Indebtedness in full;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any

 

68



--------------------------------------------------------------------------------

Loan Party or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary of any Loan Party or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Loan Party, any Subsidiary of
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of forty-five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment; provided, however, that no Event
of Default shall occur under this clause (k) if and for so long as (i) the full
amount of such judgment, order or award is covered by a valid and binding policy
of insurance and (ii) such insurer has been notified of such judgment, and the
amount thereof, and has not disputed or contested the claim made for payment of
the full amount of such judgment, order or award under such policy;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
aggregate liabilities in excess of $1,000,000;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(p) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

 

69



--------------------------------------------------------------------------------

(q) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(s) [Intentionally Omitted];

(t) any (i) reduction of the aggregate revenues of the Loan Parties during a
twelve-month period in excess of twenty-five percent of the aggregate revenues
of the Loan Parties during the immediately preceding twelve-month period or
(ii) the Loan Parties’ loss of required permits or licenses that could
reasonably be expected to result in a reduction of the aggregate revenues of the
Loan Parties during the immediately succeeding twelve-month period in excess of
twenty-five percent of the aggregate revenues of the Loan Parties during the
immediately preceding twelve-month period, which, in either case, could
reasonably be expected to have a Material Adverse Effect;

(u) any Loan Party shall fail to be in substantial compliance with all current
applicable statutes, rules, regulations, guides, policies, orders or directives
administered or issued by the FDA or a recall notice, in each case, to the
extent such failure could reasonably be expected to have a Material Adverse
Effect; or

(v) any Equity Interest which is included within the Collateral shall at any
time constitute a Security (as defined in the UCC) or the issuer of any such
Equity Interest shall take any action to have such interests treated as a
Security unless (i) all certificates or other documents constituting such
Security have been delivered to the Administrative Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the Administrative Agent has entered into a control agreement with the
issuer of such Security or with a securities intermediary relating to such
Security and such Security is defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, and the failure to comply with this clause (v) shall continue
unremedied for a period of fifteen (15) days;

then, and in every such event (other than an event with respect to the Loan
Parties described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Loan Parties
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

70



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

71



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding s shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this Article VIII, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article, Section 2.17(d) and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their capacities as
Co-Syndication Agents as it makes with respect to the Administrative Agent in
the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement; provided that, the foregoing shall not limit or otherwise
restrict the rights of the Lenders or any of their Affiliates pursuant to
Section 9.08.

 

72



--------------------------------------------------------------------------------

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower Representative to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

Dairyland USA Corporation

100 East Ridge Road

Ridgefield, CT 06877

Attention: Chris Pappas

Telephone: 203-894-1345, Ext. 10220

Facsimile: 203-894-9107

 

73



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Brian Larson
(Telecopy No. 888-303-9732), with a copy to JPMorgan Chase Bank, N.A., 106
Corporate Park Drive, Floor 02, White Plains, New York 10604-3806, Attention of
Patricia Stone (Telecopy No. 914-993-2222);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Brian Larson
(Telecopy No. 888-303-9732);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention of Brian Larson
(Telecopy No. 888-303-9732); and

(v) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (a) sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (b) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall

 

74



--------------------------------------------------------------------------------

in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Section 2.22 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.22 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release all or substantially all of the
Loan Guarantors from their obligations under the Loan Guaranty without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that

 

75



--------------------------------------------------------------------------------

the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), and to the extent that the property being sold or
disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (iii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $250,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. If the Administrative Agent releases any
Collateral in accordance with the foregoing, Administrative Agent agrees, at
Borrowers’ sole expense, to prepare and deliver such documents as Borrower
Representative may reasonably request to evidence such release.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Section 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel and one additional
counsel in each applicable jurisdiction for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank

 

76



--------------------------------------------------------------------------------

or any Lender, including the fees, charges and disbursements of (x) one primary
counsel and one additional counsel in each applicable jurisdiction for the
Administrative Agent, (y) one additional counsel for all Lenders (other than the
Administrative Agent) and (z) additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such documented
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the negotiation, preparation, execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, (iv) the failure of the Borrowers to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by the Borrowers for Taxes pursuant to Section 2.17, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) such Indemnitee’s material breach of its express
obligations under any of the Loan Documents (pursuant to a claim initiated by
the Borrowers). This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrowers’ failure to pay any such
amount shall not relieve the Borrowers of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other material obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

77



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable immediately upon the
Borrower Representative’s receipt of written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative; provided that (x) the Borrower Representative
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof, (y) it shall not be unreasonable for
the Borrower Representative to withhold its consent for assignments to any
Person that is directly engaged in the primary business of distributing food
products to business establishments, such as restaurants, country clubs, hotels,
caterers, culinary schools and specialty food stores and (z) no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan;
and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

 

78



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all the syndicate-level
information (which may contain material non-public information about Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

(E) In no event shall any Loan Party, any Affiliate of the Loan Parties or any
natural person become a Lender hereunder.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder

 

79



--------------------------------------------------------------------------------

for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. Notwithstanding anything in this Agreement to the contrary, the
Loans and LC Disbursements are intended to be treated as registered obligations
for tax purposes and the right, title and interest of the Lenders in and to such
Loans and LC Disbursements shall be transferable only in accordance with the
terms hereof. This Section 9.04(b)(iv) shall be construed so that the Loans and
LC Disbursements are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrowers, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no Affiliate of any Loan Party shall become a Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the

 

80



--------------------------------------------------------------------------------

principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

81



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, but giving effect to federal laws applicable to
national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT

 

82



--------------------------------------------------------------------------------

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information becomes (i) publicly available other than as a
result of a breach of this Section or (ii) available to the Administrative
Agent, the Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrowers. For the purposes of this Section, “Information” means
all information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES, AND THEIR AFFILIATES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT LOAN PARTIES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE

 

83



--------------------------------------------------------------------------------

BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender (in its capacity as Lender
and as a holder of any other Secured Obligations) hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Lenders and the other holders of Secured Obligations,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

84



--------------------------------------------------------------------------------

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

85



--------------------------------------------------------------------------------

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations

 

86



--------------------------------------------------------------------------------

created, assumed or committed to prior to the fifth day after receipt of the
notice, and all subsequent renewals, extensions, modifications and amendments
with respect to, or substitutions for, all or any part of such Guaranteed
Obligations.

SECTION 10.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Administrative
Agent, the Issuing Bank or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Administrative Agent, the Issuing Bank and the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of any Loan Guarantor hereunder shall not be rendered voidable under applicable
law. Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Administrative Agent, the Issuing Bank or the Lenders hereunder; provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers

 

87



--------------------------------------------------------------------------------

after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Loan Guarantor’s several liability
for the entire amount of the Guaranteed Obligations (up to such Loan Guarantor’s
Maximum Liability). Each of the Loan Guarantors covenants and agrees that its
right to receive any contribution under this Loan Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations. This provision is for the benefit of
all of the Administrative Agent, the Issuing Bank, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

ARTICLE XI

THE BORROWER REPRESENTATIVE

SECTION 11.01. Appointment; Nature of Relationship. Holdings is hereby appointed
by each of the Borrowers as its contractual representative (herein referred to
as the “Borrower Representative” hereunder and under each other Loan Document,
and each of the Borrowers irrevocably authorizes the Borrower Representative to
act as the contractual representative of such Borrower with the rights and
duties expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article XI. The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder describing such
Default and stating that such notice is a “notice of default”. In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

 

88



--------------------------------------------------------------------------------

SECTION 11.06. Execution of Loan Documents. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates. Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

[Signature Page Follows]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

DAIRYLAND USA CORPORATION

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC

BEL CANTO FOODS, LLC

THE CHEFS’ WAREHOUSE WEST COAST, LLC

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC

By:  

/s/ Kenneth Clark

Name:   Kenneth Clark Title:   Chief Financial Officer OTHER LOAN PARTIES: THE
CHEFS’ WAREHOUSE, INC. CHEFS’ WAREHOUSE PARENT, LLC By:  

/s/ Kenneth Clark

Name:   Kenneth Clark Title:   Chief Financial Officer

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank, Lender and Swingline Lender By:  

/s/ Patricia T. Stone

  Name: Patricia T. Stone   Title: Authorize Officer

 

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

GE CAPITAL FINANCIAL INC., as Lender By:  

/s/ Jeffrey Thomas

  Name: Jeffrey Thomas   Title: Duly Authorized Signatory

 

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Thomas Pizzo

  Name: Thomas Pizzo   Title: Senior Vice President

 

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as Lender By:  

/s/ Philip Langheim

  Name: Philip Langheim   Title: Managing Director

 

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ Kenneth M. Blackwell

  Name: Kenneth M. Blackwell   Title: Senior Vice President

 

Signature Page to Credit Agreement

The Chefs’ Warehouse, Inc., et al



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

  Revolving
Commitment     Term Loan
Commitment     Aggregate
Commitment  

JPMorgan Chase Bank, N.A.

    [*CONFIDENTIAL*]        [*CONFIDENTIAL*]        [*CONFIDENTIAL*]   

GE Capital Financial Inc.

    [*CONFIDENTIAL*]        [*CONFIDENTIAL*]        [*CONFIDENTIAL*]   

Wells Fargo Bank, National Association

    [*CONFIDENTIAL*]        [*CONFIDENTIAL*]        [*CONFIDENTIAL*]   

BMO Harris Financing, Inc.

    [*CONFIDENTIAL*]        [*CONFIDENTIAL*]        [*CONFIDENTIAL*]   

Branch Banking and Trust Company

    [*CONFIDENTIAL*]        [*CONFIDENTIAL*]        [*CONFIDENTIAL*]     

 

 

   

 

 

   

 

 

 

Total

  $ 100,000,000      $ 40,000,000      $ 140,000,000     

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

 

Applicant

  

Letter of Credit Number

   Expiry    Amount     

Beneficiary

Bel Canto Foods, LLC

   CTCS-764-535    August 2, 2015    $ 120,000       Avalon Risk Management,
Inc.



--------------------------------------------------------------------------------

Schedule 3.05

Properties

 

Loan Party

  

Location

  

Leased/Owned

Dairyland USA Corporation   

1300 Viele Avenue and 1301

Ryawa Avenue, Bronx, New York 10474

   Leased Property Dairyland USA Corporation    1320-40 Viele Avenue, Bronx, New
York 10474 (license agreement)    Leased Property Dairyland USA Corporation   
7477 Candlewood Road, Hanover, Maryland 21077    Leased Property Dairyland USA
Corporation    240 Food Center Drive, Bronx, New York 10474 (identified as Block
2770, part of Lot 1)    Leased Property Dairyland USA Corporation    90 East
Ridge, Ridgefield, Connecticut 06877    Leased Property Dairyland USA
Corporation    700 Plaza Drive, Secaucus, New Jersey, 07094    Leased Property
The Chefs’ Warehouse West Coast, LLC    3595 East Patrick Lane, Suites 400 and
500, Las Vegas, NV 89120 (Assignment and Assumption Agreement)    Leased
Property The Chefs’ Warehouse West Coast, LLC    16633 E. Gale Avenue, City of
Industry, CA 91748    Leased Property The Chefs’ Warehouse West Coast, LLC   
31177 Wiegman Road, Hayward, CA 94544    Leased Property The Chefs’ Warehouse
West Coast, LLC    3305 and 3313 NW Guam Street, Portland, Oregon 97210   
Leased Property The Chefs’ Warehouse of Florida, LLC    2600 SW 32nd Avenue,
Pembroke Park, Florida 33023    Leased Property Bel Canto Foods, LLC    1300
Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474    Leased Property Bel
Canto Foods, LLC    240 Food Center Drive, Bronx, New York 10474 (identified as
Block 2770, part of Lot 1)    Leased Property Bel Canto Foods, LLC    700 Plaza
Drive, Secaucus, New Jersey, 07094    Leased Property The Chefs’ Warehouse
Mid-Atlantic, LLC    7477 Candlewood Road, Hanover, Maryland 21076    Leased
Property



--------------------------------------------------------------------------------

Patents and Patent Applications

None

Copyright Applications and Registrations

None

Trademark Applications and Registrations

 

MARK

 

REG. NO./APP NO.

 

REG./ FILING DATE

 

COUNTRY

 

OWNER

BELARIA

  1,508,403   October 11, 1988   United States   The Chefs’ Warehouse, Inc.

PIER FRANCO

  2,016,132   November 12, 1996   United States   The Chefs’ Warehouse, Inc.

ST. LUC

  3,491,990   August 26, 2008   United States   The Chefs’ Warehouse, Inc.

ST. LUC (stylized)

  2,438,333   March 27, 2001   United States   The Chefs’ Warehouse, Inc.

GRAND RESERVE & Design

  1,407,847   September 2, 1986   United States   The Chefs’ Warehouse

PATISSE

  3,541,721   December 2, 2008   United States   The Chefs’ Warehouse

PATISSE FINE PASTRY INGREDIENTS & Design

  3,697,104   October 13, 2009   United States   The Chefs’ Warehouse

THE CHEFS’ WAREHOUSE

  3,539,456   December 2, 2008   United States   The Chefs’ Warehouse

ZOCOCAO & Design

  3,206,633   February 6, 2007   United States   The Chefs’ Warehouse

ZOCOCAO

  3,002,843   September 27, 2005   United States   The Chefs’ Warehouse

SPOLETO

  2,452,543   May 22, 2001   United States   The Chefs’ Warehouse

ARGONAUT

  3,431,682   May 20, 2008   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,984,712   August 16, 2005   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,980,621   August 2, 2005   United States   The Chefs’ Warehouse, Inc.

 

- 2 -



--------------------------------------------------------------------------------

PROVVISTA

  2,545,651   March 12, 2002   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,525, 630   January 1, 2002   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,319,436   February 15, 2000   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,343,089   April 18, 2000   United States   The Chefs’ Warehouse, Inc.

PROVVISTA

  2,302,301   December 21, 999   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,304,369   December 28, 1999   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,518,025   December 11, 2001   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  3,000,019   September 27, 2005   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,309,409   October 26,1999   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,520,685   December 18, 2001   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,980,620   August 2, 2005   United States   The Chefs’ Warehouse, Inc.

Sunflower Design

  2,306,288   January 4, 2000   United States   The Chefs’ Warehouse, Inc.

THE RIGHT SCALLOPS

  3,621,367   May 19, 2009   United States   The Chefs’ Warehouse, Inc.

THE RIGHT SHRIMP

  3,621,359   May 19, 2009   United States   The Chefs’ Warehouse, Inc.

THE RIGHT SQUID

  3,621,372   May 19, 2009   United States   The Chefs’ Warehouse, Inc.

CW

  85376018   July 20, 2011   United States   The Chefs’ Warehouse

CW & Design

  85375998   July 20, 2011   United States   The Chefs’ Warehouse

CWI

  85376083   July 20, 2011   United States   The Chefs’ Warehouse, Inc.

SIMPLE AUTHENTIC FOOD

       

 

- 3 -



--------------------------------------------------------------------------------

Schedule 3.06

Litigation and Environmental Matters

We currently have exposure to pending reimbursement claims brought by the New
York State Workers’ Compensation Board against former employer members of
self-insured workers’ compensation trusts. We were members in two of the trusts
at issue and are working with the New York State Workers’ Compensation Board to
resolve this matter. We currently estimate exposure at approximately $500,000.



--------------------------------------------------------------------------------

Schedule 3.12

Material Contracts

 

•  

Dairyland USA Corporation 401(k)/Profit Sharing Plan and Trust, Plan No. 001,
effective June 1, 1993, as amended. Dairyland has an option to match
contributions, but does not currently do so.

 

- 5 -



--------------------------------------------------------------------------------

Schedule 3.14

Insurance

See Attached

 

- 6 -



--------------------------------------------------------------------------------

14CHEFSWAREH                         

LOGO [g344100stamp_247.jpg] EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

 

04/24/2012

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. PRODUCER NAME, CONTACT   PHONE  
COMPANY NAME AND ADDRESS   NAIC NO:     [*CONFIDENTIAL*] PERSON AND ADDRESS  
(A/C. No. Ext): 770 476-1770   [*CONFIDENTIAL*]    

J. Smith Lanier & Co.-Atlanta

11330 Lakefield Drive

Bldg 1, Suite 100

Duluth, GA 30097

 

               

FAX

(A/C. No): 7704763651

 

E-MAIL

ADDRESS:

      IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:      
SUB CODE:               POLICY TYPE          

AGENCY

CUSTOMER ID #: 100724

  Property                

NAMED INSURED AND ADDRESS

    The Chefs’ Warehouse, Inc.

    and subsidiaries (see list of named insureds)

  LOAN NUMBER  

POLICY NUMBER

 

  [*CONFIDENTIAL*]

    100 East Ridge Road

    Ridgefield, CT 06877

 

EFFECTIVE DATE      

 

    05/01/2011

 

EXPIRATION DATE      

 

    05/01/2012

  ¨  

CONTINUED UNTIL

TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)       THIS REPLACES PRIOR EVIDENCE DATED:          
                   

PROPERTY INFORMATION (Use REMARKS on Page 2, if more space is
required)    x  BUILDING OR    x  BUSINESS PERSONAL PROPERTY

 

LOCATION/DESCRIPTION

 

All locations

 

    THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION        PERILS INSURED       BASIC       BROAD       X   
SPECIAL              

 

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:    $ [*CONFIDENTIAL*]

 

Loss Limit

  DED: [*CONFIDENTIAL*]

        YES    NO    N/A                  x  BUSINESS  INCOME   ¨  RENTAL VALUE
  X          

If YES, LIMIT: Included

      Actual Loss Sustained; # of months   4 BLANKET COVERAGE   X           If
YES, indicate value(s) reported on property identified above: $ TERRORISM
COVERAGE       X       Attach Disclosure Notice / DEC       IS THERE A
TERRORISM-SPECIFIC EXCLUSION?   X                               IS DOMESTIC
TERRORISM EXCLUDED?   X                         LIMITED FUNGUS COVERAGE       X
      If YES, LIMIT:          

DED:

FUNGUS EXCLUSION (IF “YES”, specify organization’s form used)   X              
          REPLACEMENT COST   X                         AGREED VALUE       X    
                    COINSURANCE           X       If Yes,  

    %

        EQUIPMENT BREAKDOWN (If Applicable)       X       If YES, LIMIT:        
 

DED:

ORDINANCE OR LAW   - Coverage for loss to undamaged portion of bldg     X      
                      - Demolition Costs   X           If YES, LIMIT:  
[*CONFIDENTIAL*]      

DED:  [*CONFIDENTIAL*]

    - Incr. Cost of Construction   X           If YES, LIMIT:   [*CONFIDENTIAL*]
     

DED:  [*CONFIDENTIAL*]

EARTH MOVEMENT (If Applicable)   X           If YES, LIMIT:   [*CONFIDENTIAL*]  
   

DED:  [*CONFIDENTIAL*]

FLOOD (If Applicable)   X           If YES, LIMIT:   [*CONFIDENTIAL*]      

DED:  [*CONFIDENTIAL*]

WIND/HAIL (If Subject to Different Provisions)   X           If YES, LIMIT:    
     

DED:  [*CONFIDENTIAL*]

PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE  

 

HOLDER PRIOR TO LOSS

      X                                                  

CANCELLATION

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL
IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.

ADDITIONAL INTEREST

 

X  

 

MORTGAGEE                              

     

CONTRACT OF SALE                    

   LENDER SERVICING AGENT NAME AND ADDRESS

X  

 

LENDERS LOSS PAYABLE

             NAME AND ADDRESS         

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

106 Corporate Park Drive

        

White Plains, NY 10604-3806

  

AUTHORIZED REPRESENTATIVE

LOGO [g344100stp247.jpg]

 

ACORD 28 (2006/07)    S 13624        Page 1 of 2    © ACORD CORPORATION
2003-2006. All rights reserved.

 

            The ACORD name and logo are registered marks of
ACORD                    TXA



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)

 

 

JPMorgan Chase Bank, N.A. as administrative agent is included as lender loss
payee with respect to commercial property insurance as its interests may appear,
and as required by written contract subject to the terms and conditions of the
policy.

 

 

ACORD 28 (2006/07) 2 of 2    S 13624    TXA



--------------------------------------------------------------------------------

The Chefs’ Warehouse, Inc.

List of Named Insureds

Dairyland USA Corporation

The Chefs’ Warehouse Mid-Atlantic, LLC

Bel Canto Foods, LLC

The Chefs’ Warehouse West Coast, LLC

The Chefs’ Warehouse of Florida, LLC

The Chefs’ Warehouse, Inc.

Chefs’ Warehouse Parent, LLC



--------------------------------------------------------------------------------

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

POLICY NUMBER [*CONFIDENTIAL*]

 

Named Insured     .    Sequential Endorsement Number 012

THE CHEFS’ WAREHOUSE, INC.

(SEE ENDORSEMENT 006)

CHANGE ENDORSEMENT

Effective 04/24/2012,12:01 A.M.,

Standard Time at your mailing address shown above.

This is an Endorsement only. Other than-changes shown, all other pre-existing
coverage remains in full force and effect. Premium adjustments are shown.

 

PREMIUM SUMMARY:   

ADDITIONAL PREMIUM DUE NOW: $ 0

BASED ON ANNUAL PREMIUM: $ Not Applicable

Named Insureds:

Dairyland USA Corporation

The Chefs’ Warehouse Mid-Atlantic, LLC

Bel Canto Foods, LLC

The Chefs’ Warehouse West Coast, LLC

The Chefs’ Warehouse of Florida, LLC

The Chefs’ Warehouse, Inc.

Chefs’ Warehouse Parent, LLC

Lender Loss Payee:

Property Insurance: JPMorgan Chase Bank, N.A., as Administrative

Agent, is included as lender loss payee, as its interests may appear.

JPMorgan Chase Bank, N.A.

106 Corporate Park Drive

White Plains, NY 10604-3806

 

Countersignature of Authorized Agent:  

LOGO [g344100stp250.jpg]

 

IM 8005 01 10    Page 1 of 2 © 2010, [ *CONFIDENTIAL*] All rights reserved.



--------------------------------------------------------------------------------

  Producer:    PEACHTREE SPECIAL RISK BROKER    Date 04/24/2012        

3525 PIEDMONT RD, BLD5 STE 415

ATLANTA, GA 30305

     

 

IM 8005 01 10    Page 2 of 2 © 2010, [*CONFIDENTIAL*] All rights reserved.



--------------------------------------------------------------------------------

14CHEFSWAREH

LOGO [g344100stamp_247.jpg] EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

 

04/24/2012

THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST NAMED BELOW.
THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW. PRODUCER NAME, CONTACT   PHONE  
COMPANY NAME AND ADDRESS   NAIC NO:     [*CONFIDENTIAL*] PERSON AND ADDRESS  
(A/C. No. Ext): 770 476-1770   [*CONFIDENTIAL*]        

J. Smith Lanier & Co.-Atlanta

11330 Lakefield Drive

Bldg 1, Suite 100

Duluth, GA 30097

 

               

FAX

(A/C. No.): 7704763651

 

E-MAIL

ADDRESS:

      IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH CODE:      
SUB CODE:               POLICY TYPE          

AGENCY

CUSTOMER ID #: 100724

  Boiler & Machinery            

NAMED INSURED AND ADDRESS

The Chefs’ Warehouse, Inc.

and subsidiaries (see attached list of locations)

  LOAN NUMBER  

POLICY NUMBER

 

[*CONFIDENTIAL*]

100 East Ridge Road

Ridgefield, CT 06877

 

EFFECTIVE DATE      

 

    05/01/2011

 

EXPIRATION DATE      

 

    05/01/2012

  ¨  

CONTINUED UNTIL

TERMINATED IF CHECKED

ADDITIONAL NAMED INSURED(S)     THIS REPLACES PRIOR EVIDENCE DATED:            
                 

PROPERTY INFORMATION (Use REMARKS on Page 2, if more space is
required)    ¨  BUILDING OR    ¨  BUSINESS PERSONAL PROPERTY

 

LOCATION/DESCRIPTION

 

See attached list of locations

 

    THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS EVIDENCE
OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION        PERILS INSURED       BASIC       BROAD   X   SPECIAL
       

 

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:    $ [*CONFIDENTIAL*]

  Boiler & Machinery   DED: [*CONFIDENTIAL*]

        YES    NO    N/A                  x  BUSINESS  INCOME   ¨  RENTAL VALUE
  X           If YES, LIMIT: Included       Actual Loss Sustained; # of months
BLANKET COVERAGE               If YES, indicate value(s) reported on property
identified above: $ TERRORISM COVERAGE               Attach Disclosure Notice /
DEC       IS THERE A TERRORISM-SPECIFIC EXCLUSION?                            
      IS DOMESTIC TERRORISM EXCLUDED?                             LIMITED FUNGUS
COVERAGE               If YES, LIMIT:          

DED:

FUNGUS EXCLUSION (“IF YES”, specify organization’s form used)                  
          REPLACEMENT COST                             AGREED VALUE            
                    COINSURANCE                   If Yes,  

    %

        EQUIPMENT BREAKDOWN (If Applicable)               If YES, LIMIT:        
 

DED:

ORDINANCE OR LAW   - Coverage for loss to undamaged portion of bldg            
                    - Demolition Costs               If YES, LIMIT:          

DED:

    - Incr. Cost of Construction               If YES, LIMIT:          

DED:

EARTH MOVEMENT (If Applicable)               If YES, LIMIT:          

DED:

FLOOD (If Applicable)               If YES, LIMIT:          

DED:

WIND/HAIL (If Subject to Different Provisions)               If YES, LIMIT:    
     

DED:

PERMISSION TO WAIVE SUBROGATION IN FAVOR OF MORTGAGE

 

HOLDER PRIOR TO LOSS

                                                             

CANCELLATION

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE ADDITIONAL INTEREST NAMED BELOW, BUT FAILURE TO MAIL SUCH NOTICE SHALL
IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.

ADDITIONAL INTEREST

 

X 

 

MORTGAGEE

     

CONTRACT OF SALE

   LENDER SERVICING AGENT NAME AND ADDRESS

X 

 

LENDERS LOSS PAYABLE

 

X

 

Mtg/LP/Add’l Ins

     NAME AND ADDRESS           

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

106 Corporate Park Drive

        

White Plains, NY 10604-3806

  

AUTHORIZED REPRESENTATIVE

LOGO [g344100stp252.jpg]

 

ACORD 28 (2006/07)    S 13625    Page 1 of 2    © ACORD CORPORATION 2003-2006.
All rights reserved.             The ACORD name and logo are registered marks of
ACORD                    TXA



--------------------------------------------------------------------------------

EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS - Including Special Conditions
(Use only if more space is required)

 

 

Spoilage: [*CONFIDENTIAL*]

Expediting Expense: [*CONFIDENTIAL*].

Ammonia Contamination: [*CONFIDENTIAL*]

Water Damage [*CONFIDENTIAL*]

Hazardous Substance [*CONFIDENTIAL*]

Consequential Loss [*CONFIDENTIAL*]

JPMorgan Chase Bank N.A. as Administrative Agent, is included as Lender Loss
Payee with respect to commercial property, as its interests may appear and as
required by written contract, subject to the terms and conditions of the policy.

 

ACORD 28 (2006/07) 2 of 2    S 13625    TXA



--------------------------------------------------------------------------------

  Schedule of Locations    Print Date: 04/24/12

 

Client Name and Address    Company    Agency Name and Address

 

  The Chefs’ Warehouse, Inc.

  100 East Ridge Road

  Ridgefield, CT 06877

  

 

Marketing Application

 

Policy Number

 

APPLICATION

 

  

 

  J. Smith Lanier & Co.-Atlanta

  11330 Lakefield Drive

  Bldg 1, Suite 100

  Duluth, GA 30097

  

Effective Date

05/01/12

  

Expiration Date

05/01/13

           

 

Loc. #

  

Location Address

   Tax
Code    County
Code    Bldg.
#     

Building Description

   Date On 1   

100 East Ridge Road;

Ridgefield, CT 06877

           1       Corporate office    05/01/12 2   

1300 Viele Avenue

Bronx, NY 10474

           1       Distribution Center    05/01/12 3   

240 Food Center Drive

Bronx, NY 10474

           1       Distribution Center    05/01/12 4   

7477 Candlewood Rd

Hanover, MD 21076

           1       Distribution Center    05/01/12 5   

Preferred Freezer; 536 Fayette St

Perth Amboy, NJ 08861

           1       Cold storage warehouse    05/01/12 6   

16633 E Gale Avenue

Los Angeles, CA 90040

           1       Distribution Center    05/01/12 7   

31177 Wiegman Rd

Hayward, CA 94544

           1       Distribution Center    05/01/12 8   

3595 E Patrick Lane

Las Vegas, NV 89120

           1       Distribution Center    05/01/12 9   

3535 NW 60th St

Miami, FL 33142

           1       Warehouse    05/01/12 10   

2600 SW 32nd Ave

Hollywood, FL 33023

           1       Warehouse    05/01/12 11   

700 Plaza Drive

Secaucus, NJ 07094

           1       office    05/01/12 12   

3305 NW Guam St

Portland, OR 97210

           1       Office/warehouse    05/01/12 CISGEM C102 (8/88) Page: 1      
        



--------------------------------------------------------------------------------

Schedule of Locations

 

Loc. #

  

Location Address

   Tax
code    County
Code    Bldg.
#   

Building Description

   Date On                  

CISGEM C102.2 (8/88) Page: 2

                 



--------------------------------------------------------------------------------

 

   POLICY NUMBER   

INSURED NAME AND ADDRESS

   [*CONFIDENTIAL*]   

THE CHEFS’ WAREHOUSE, INC.

     

100 EAST RIDGE ROAD

     

RIDGEFIELD, CT 06877

  

 

POLICY CHANGES

Blank Text Equipment Breakdown

 

This Change Endorsement changes the Policy. Please read it carefully. This
Change Endorsement is a part of your Policy and takes effect on the effective
date of your Policy, unless another effective date is shown.

 

Named Insureds:

 

Dairyland USA Corporation

The Chefs’ Warehouse Mid-Atlantic, LLC

Bel Canto Foods, LLC

The Chefs’ Warehouse West Coast, LLC

The Chefs’ Warehouse of Florida, LLC

The Chefs’ Warehouse, Inc.

Chefs’ Warehouse Parent, LLC

 

Lender Loss Payee:

 

Boiler & Machinery: JPMorgan Chase Bank, N.A., as Administrative

Agent, is included as lender loss payee, as its interests may appear.

 

JPMorgan Chase Bank, N.A.

106 Corporate Park Drive

White Plains, NY 10604-3806

 

LOGO [g344100stp256a.jpg]

      LOGO [g344100stp256b.jpg]       LOGO [g344100stp256c.jpg]   

Chairman of the Board

      Secretary    G-56015-B (ED. 11/91)      



--------------------------------------------------------------------------------

LOGO [g344100stp257a.jpg]    CERTIFICATE OF LIABILITY INSURANCE   

76528    

 

 

  

DATE (MM/DD/YYYY)

 

04/24/2012

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsements).

PRODUCER

Commercial Lines - (973) 437-2300

Wells Fargo Insurance Services USA, Inc.

7 Giralda Farms, 2nd Floor

Madison, NJ 07940-1027

  CONTACT NAME:   Christopher Longo           PHONE (A/C. No. Ext):  
973-437-2356   FAX (A/C. No): 866-907-1395   E-MAIL ADDRESS:  
chris.longo@wellsfargo.com           INSURER(S) AFFORDING COVERAGE   NAIC #  
INSURER A:   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]

INSURED

The Chefs’ Warehouse, Inc.

and subsidiaries

100 East Ridge Road

Ridgefield, CT 06877

  INSURER B:   [*CONFIDENTIAL*]       [*CONFIDENTIAL*]   INSURER C:  
[*CONFIDENTIAL*]       [*CONFIDENTIAL*]   INSURER D:   [*CONFIDENTIAL*]      
[*CONFIDENTIAL*]   INSURER E:               INSURER F:            

COVERAGES    CERTIFICATE NUMBER:    REVISION NUMBER: See Below

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR 

LTR 

  TYPE OF INSURANCE  

ADDL

INSR

 

SUBR

WVD

 

POLICY

NUMBER

      

POLICY  

EFF  
(MM/DD/  

YYYY)  

 

POLICY

EXP
(MM/DD/

YYYY)

 

LIMITS

A    GENERAL LIABILITY   X      

[*CONFI-

DENTIAL*]

    05/01/2011     08/01/2012   EACH OCCURRENCE  

$ [*CONFI-

   DENTIAL*]

   

x  COMMERCIAL GENERAL LIABILITY

                        DAMAGE TO RENTED PREMISES (Ea occurrence)  

$ [*CONFI-

   DENTIAL*]

    ¨ ¨ CLAIMS MADE    x OCCUR                         MED EXP (Any one person)
 

$ [*CONFI-

   DENTIAL*]

    ¨                                                                           
                          PERSONAL & ADV INJURY  

$ [*CONFI-

   DENTIAL*]

    ¨                                                                           
                          GENERAL AGGREGATE  

$ [*CONFI-

   DENTIAL*]

    GEN’L AGGREGATE LIMIT APPLIES PER:                         PRODUCTS -COMP/OP
AGG  

$ [*CONFI-

   DENTIAL*]

    ¨ POLICY    ¨ PROJECT     x LOC                               $ A   
AUTOMOBILE LIABILITY   X      

[*CONFI-

DENTIAL*]

      05/01/2011     08/01/2012  

COMBINED SINGLE LIMIT

(Ea accident)

 

$ [*CONFI-

   DENTIAL*]

   

x  ANY AUTO

                              BODILY INJURY (Per person)   $    

¨  ALL OWNED AUTOS

 

¨  SCHEDULED AUTOS

                          BODILY INJURY (Per accident)   $    

x  HIRED AUTOS

 

x  NON-OWNED AUTOS

                          PROPERTY DAMAGE                                    
(Per accident)   $     ¨   ¨                             $ B    ¨ UMBRELLA LIAB
 

    xOCCUR

  X      

[*CONFI-

DENTIAL*]

      05/01/2011     08/01/2012   EACH OCCURRENCE  

$ [*CONFI-

   DENTIAL*]

C    x EXCESS LIAB       ¨ CLAIMS-MADE   X             05/01/2011     08/01/2012
  AGGREGATE  

$ [*CONFI-

   DENTIAL*]

    ¨ DED    ¨ RETENTION $                               $ D    WORKERS
COMPENSATION AND EMPLOYERS’ LIABILITY          

[*CONFI-

DENTIAL*]

      08/01/2011     08/01/2012  

x

  WC STATUTORY LIMITS  

¨ OTHER

    D   

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

(Mandatory in NH)

If yes, describe under

DESCRIPTION OF OPERATIONS below

 

Y/N 

    N / A             08/01/2011     08/01/2012   E.L. EACH ACCIDENT  

$ [*CONFI-

   DENTIAL*]

    N                            E.L. DISEASE - EA EMPLOYEE  

$ [*CONFI-

   DENTIAL*]

                              E.L. DISEASE - POLICY LIMIT  

$ [*CONFI-

   DENTIAL*]

                                                                               
                                                                               
                                               

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

RE: All Locations Per Written Agreement with Dairyland USA Corporation; The
Chefs’ Warehouse Mid-Atlantic, LLC; Bel Canto Foods, LLC; The Chefs’ Warehouse
West Coast, LLC; The Chefs’ Warehouse of Florida, LLC; The Chefs’ Warehouse,
Inc.; and Chefs’ Warehouse Parent, LLC. JPMorgan Chase Bank, N.A., as
Administrative Agent is included as Additional Insured, in accordance with the
Blanket Additional Insured provisions of the General Liability, Excess Liability
and Automobile Liability.

 

 

 

CERTIFICATE HOLDER   CANCELLATION

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

106 Corporate Park Drive

White Plains, NY 10604-3806

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

AUTHORIZED REPRESENTATIVE

LOGO [g344100stp257b.jpg]

The ACORD name and logo are registered marks of ACORD            © 1988-2010
ACORD CORPORATION.    All rights reserved.            

ACORD 25 (2010/05)



--------------------------------------------------------------------------------

ENDORSEMENT

This endorsement, effective 12:01 A.M. 05/01/2011              forms a part of

policy No, [*CONFIDENTIAL*] issued to THE CHEFS’ WAREHOUSE, INC.

by [*CONFIDENTIAL*]

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED - WHERE REQUIRED UNDER CONTRACT OR AGREEMENT

This endorsement modifies Insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SECTION II - WHO IS AN INSURED, is amended to include as an additional insured:

Any person or organization to whom you become obligated to include as an
additional insured under this policy, as a result of any contract or agreement
you enter into which requires you to furnish insurance to that person or
organization of the type provided by this policy, but only with respect to
liability arising out of your operations or premises owned by or rented to you.

However, the insurance provided will not exceed the lesser of:

 

  •  

The coverage and/or limits of this policy, or

 

  •  

The coverage and/or limits required by said contract or agreement.

 

LOGO [g344100stp258.jpg]

Authorized Representative or Countersignature (in States Where Applicable)

 

 

61712 (12/06)   Page 1 of 1



--------------------------------------------------------------------------------

ENDORSEMENT

This endorsement, effective 12:01 A.M. 05/01/2011            forms a part of

policy No. [*CONFIDENTIAL*] issued to THE CHEFS’ WAREHOUSE, INC.

by [*CONFIDENTIAL*]

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED - WHERE REQUIRED UNDER CONTRACT OR AGREEMENT - NEW YORK

This endorsement modifies insurance provided under the following:

BUSINESS AUTO COVERAGE FORM

SCHEDULE

ADDITIONAL INSURED:

ANY PERSON ORGANIZATION FOR WHOM YOU ARE CONTRACTUALLY BOUND TO PROVIDE
ADDITIONAL INSURED STATUS BUT ONLY TO THE EXTENT OF SUCH A PERSON OR
ORGANIZATION LIABILITY ARISING OUT OF THE USE OF A COVERED AUTO.

 

I. SECTION II - LIABILITY COVERAGE, A. Coverage, 1. - Who Is Insured, is amended
to add:

 

  d. Any person or organization, shown in the schedule above, to whom you become
obligated to include as an additional insured under this policy, as a result of
any contract or agreement you enter into which requires you to furnish insurance
to that person or organization of the type provided by this policy, but only
with respect to liability arising out of use of a covered “auto”. However, the
insurance provided through this endorsement will not exceed the lesser of;

 

  (1) The coverage and/or limits of this policy, or

 

  (2) The coverage and/or limits required by said contract or agreement.

 

LOGO [g344100stp259.jpg]

Authorized Representative or Countersignature (in States Where Applicable)

 

94199 (3/07)   Page 1 of 1



--------------------------------------------------------------------------------

Client#: 100724

   

14CHEFSWAREH

      

DATE (MM/DD/YYYY)

04/24/2012

LOGO [g344100stamp_247.jpg]                 CERTIFICATE OF LIABILITY INSURANCE

      

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER

J. Smith Lanier & Co.-Atlanta

11330 Lakefield Drive

Bldg 1, Suite 100

Duluth, GA 30097

 

CONTACT

NAME:

 

PHONE

(A/C, No, Ext):

  770 476-1770        

FAX.

(A/C, No):

  7704763651  

E-MAIL

ADDRESS:

                         INSURER(S) AFFORDING COVERAGE    NAIC #   INSURER A :  
[*CONFIDENTIAL*]    [*CONFIDENTIAL*] INSURED   INSURER B :                     
 

The Chefs’ Warehouse, Inc. and

subsidiaries (see named insured list)

100 East Ridge Road

Ridgefield, CT 06877

  INSURER C :                          INSURER D :                         
INSURER E :                          INSURER F :                       

COVERAGES   CERTIFICATE NUMBER:   REVISION NUMBER:

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS,

INSR  

LTR  

  TYPE Of INSURANCE  

ADDL

INSR

 

SUBR

WVD

  POLICY NUMBER  

POLlCY

EFF
(MM/

DD/

YYYY)

 

POLICY

EXP
(MM/

DD/

YYYY)

       LIMITS     GENERAL LIABILITY                       EACH OCCURRENCE  
$              ¨ COMMERCIAL GENERAL LIABILITY                       DAMAGE TO
RENTED PREMISES (Ea occurrence)   $     ¨ ¨ CLAIMS-MADE   ¨ OCCUR              
        MED EXP (Any one person)   $     ¨                   
                                                                  PERSONAL & ADV
INJURY   $     ¨                                                               
                      GENERAL AGGREGATE   $    
GEN’L AGGREGATE LIMIT APPLIES PER:                       PRODUCTS - COMP/OP AGG
  $     ¨ POLICY  ¨ PROJECT  ¨ LOC                             $     AUTOMOBILE
LIABILITY                       COMBINED SINGLE LIMIT (Ea accident)   $    

¨  ANY AUTO

                          BODILY INJURY (Per person)   $    

¨  ALL OWNED
AUTOS

 

¨  SCHEDULED AUTOS

                      BODILY INJURY (Per accident)   $    

¨  HIRED AUTOS

 

¨  NON-OWNED
AUTOS

                     

PROPERTY DAMAGE

(Per accident)

  $     ¨   ¨                               $     ¨ UMBRELLA LIAB  

¨  OCCUR

                      EACH OCCURRENCE   $     ¨ EXCESS LIAB   ¨ CLAIMS-MADE    
                  AGGREGATE   $     ¨ DED ¨ RETENTION $                        
    $     WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY                        
 

¨

  WC STATUTORY LIMITS  

¨ OTHER

        ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?  

Y/N 

¨ 

  N / A                   E.L. EACH ACCIDENT   $    

(Mandatory in NH)

If yes, describe under

DESCRIPTION OF OPERATIONS below

                        E.L. DISEASE - EA EMPLOYEE   $                          
    E.L. DISEASE - POLICY LIMIT   $ A     Employee Theft            
[*CONFIDENTIAL*]   05/01/2011   05/01/2011     [*CONFIDENTIAL*]         ERISA  
                        [*CONFIDENTIAL*]           Theft-client prop            
              [*CONFIDENTIAL*]      

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / (Attach ACORD 101, Additional
Remarks Schedule, if more space is required)

Forgery or Alteration [*CONFIDENTIAL*]

On Premises [*CONFIDENTIAL*]

In Transit [*CONFIDENTIAL*]

Computer Crime [*CONFIDENTIAL*]

Computer Program & EDP Restoration [*CONFIDENTIAL*]

(See Attached Descriptions)

CERTIFICATE HOLDER   CANCELLATION

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

106 Corporate Park Drive

White Plains, NY 10604-3806

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

 

AUTHORIZED REPRESENTATIVE

LOGO [g344100stp260.jpg]

© 1988-2010 ACORD CORPORATION.    All rights reserved.            

 

ACORD 25 (2010/05)            1 of 2    The ACORD name and logo are registered
marks of ACORD   

#S1526115/M1273018

      TXA



--------------------------------------------------------------------------------

DESCRIPTIONS (Continued from Page 1)

Funds Transfer Fraud [*CONFIDENTIAL*]

Personal Accounts Forgery or Alteration [*CONFIDENTIAL*]

Identity Fraud Expense Reimbursement [*CONFIDENTIAL*]

Claim Expense [*CONFIDENTIAL*]

Money Orders & Counterfeit Money [*CONFIDENTIAL*]

JPMorgan Chase Bank, N.A., as Administrative Agent is included as Lender Loss
Payee as its interest may appear and as required by written contract, subject to
the terms and conditions of the policy.

SAGITTA 25.3 (2010/05)    2 of 2

#S1526115/M1273018

 



--------------------------------------------------------------------------------

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SPECIAL NOTICE OF CANCELLATION OR TERMINATION REQUIREMENTS ENDORSEMENT

This endorsement modifies the following coverage:

Crime

 

 

It is agreed that:

Should this Crime Policy be canceled, reduced, non-renewed or restrictively
modified in any way by the Company, the Company will endeavor to give 30 days
advance notice to the organization(s) scheduled below, but failure to do so will
not impair or delay the effectiveness of any such cancellation, reduction,
non-renewal or restrictive modification, nor will the Company be held liable in
any way.

Should this Crime policy be canceled or reduced at the request of the Insured,
the Company will endeavor to notify the organization(s) named below of such
cancellation or reduction within 30 business days after receipt of such a
request, but failure to do so shall not impair or delay the effectiveness of
such cancellation or reduction, nor shall the Company be held liable in any way.

ENTITY NOTICE SCHEDULE

 

Name of Entity    Mailing Address

JPMorgan Chase Bank, N.A.

as Administrative Agent
(Lender/Loss Payee)

  

106 Corporate Drive

White Plains, NY 10604-3806

 

 

Nothing herein contained shall be held to vary, alter, waive or extend any of
the terms, conditions, exclusions or limitations of the above-mentioned policy,
except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

 

 

Issuing Company: [*CONFIDENTIAL*]

Policy Number: [*CONFIDENTIAL*]

 

 

 

CR1-7120 Ed. 01-09 Printed in U.S.A.

 

©2009 [*CONFIDENTIAL*] All Rights Reserved

  Page 1 of 1



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Issuer

 

Authorized Equity

Interests

 

Issued Equity

Interest

 

Ownership

The Chefs’ Warehouse, Inc.  

100,000,000 shares of common stock

 

5,000,000 shares of preferred stock

  20,917,309 shares of common stock  

Christopher Pappas - 20.22% (subject to underwriters’ over - allotment option)

 

John Pappas - 19.36% (subject to underwriters’ over - allotment option)

 

Employees and General Public - 60.42% (subject to underwriters’ over - allotment
option)

Dairyland USA Corporation  

200 shares of common

stock

  100 shares of common stock represented by certificate no. 26   The Chefs’
Warehouse, Inc. - 100% Chefs’ Warehouse Parent, LLC   N/A   N/A   The Chefs’
Warehouse, Inc. - 100% Bel Canto Foods, LLC   N/A   N/A   Dairyland USA
Corporation - 100% The Chefs’ Warehouse West Coast, LLC   N/A   N/A   Chefs’
Warehouse Parent, LLC - 100% The Chefs’ Warehouse of Florida, LLC   N/A   N/A  
Chefs’ Warehouse Parent, LLC - 100% The Chefs’ Warehouse Mid-Atlantic, LLC   N/A
  N/A   Chefs’ Warehouse Parent, LLC - 100% Dairyland HP LLC   N/A   N/A  
Dairyland USA Corporation - 100%

 

- 7 -



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of Organization

 

Organizational Form

Dairyland USA Corporation   New York   Corporation Bel Canto Foods, LLC   New
York   Limited Liability Company The Chefs’ Warehouse, Inc.   Delaware  
Corporation The Chefs’ Warehouse West Coast, LLC   Delaware   Limited Liability
Company Chefs’ Warehouse Parent. LLC   Delaware   Limited Liability Company The
Chefs’ Warehouse of Florida, LLC   Delaware   Limited Liability Company The
Chefs’ Warehouse Mid-Atlantic, LLC   Delaware   Limited Liability Company
Dairyland HP LLC   Delaware   Limited Liability Company

 

- 8 -



--------------------------------------------------------------------------------

Schedule 3.18

Tradenames

 

Loan Party

 

Trade Names/Business Names

Dairyland USA Corporation  

•      The Chefs’ Warehouse

 

•      Winters Seafoods

 

•      Dairyland

 

•      Dairyland USA

The Chefs Warehouse Mid-Atlantic, LI A’  

•      The Chefs’ Warehouse, LLC

The Chefs’ Warehouse, Inc.  

•      Chefs’ Warehouse Holdings, LLC

Bel Canto Foods, LLC  

•      Bel Canto Food

 

•      Bel Canto Foods

 

•      Bel Canto

 

- 9 -



--------------------------------------------------------------------------------

Schedule 3.19

Bank Accounts

 

GRANTOR

 

BANK

 

ACCOUNT NUMBER

 

TYPE

 

PURPOSE

Dairyland USA Corporation   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor
White Plains, NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]  
Credit Card   Collections/ Disbursements Dairyland USA Corporation   JPMorgan
Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa
Crowley, Vice President   [*CONFIDENTIAL*]   Operating   Collections/
Disbursements Bel Canto Foods, LLC   JPMorgan Chase Bank Corporate Park Drive,
2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President  
[*CONFIDENTIAL*]   Operating   Collections/ Disbursements The Chefs’ Warehouse
Mid-Atlantic, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White
Plains, NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]  
Operating   Collections/ Disbursements The Chefs’ Warehouse West Coast, LLC  
JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn:
Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Operating   Disbursements
Dairyland USA Corporation   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor
White Plains, NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]  
Controlled Disbursement Account   Disbursements

 

- 10 -



--------------------------------------------------------------------------------

GRANTOR

 

BANK

 

ACCOUNT NUMBER

 

TYPE

 

PURPOSE

Bel Canto Foods, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White
Plains, NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]  
Controlled Disbursement Account   Disbursements The Chefs’ Warehouse
Mid-Atlantic, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White
Plains, NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]  
Controlled Disbursement Account   Disbursements The Chefs’ Warehouse West Coast,
LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604
Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Controlled Disbursement
Account   Disbursements The Chefs’ Warehouse West Coast, LLC   Bank of America
Puente Hills 1605 S. Azusa Ave Hacienda Heights CA 91745   [*CONFIDENTIAL*]  
DDA   Driver Cash Collections/ Petty Cash Disbursements The Chefs’ Warehouse,
Inc.   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 1060
4 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Collections/
Disbursements   Account not used and is to be closed. Dairyland USA Corporation
  JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604
Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Lockbox   For New York
and Tri-State Area Collections Bel Canto Foods, LLC   JPMorgan Chase Bank
Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice
President   [*CONFIDENTIAL*]   Lockbox   For New York and Tri-State Area
Collections

 

- 11 -



--------------------------------------------------------------------------------

GRANTOR

 

BANK

 

ACCOUNT NUMBER

 

TYPE

 

PURPOSE

The Chefs’ Warehouse Mid-Atlantic, LLC   JPMorgan Chase Bank Corporate Park
Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President  
[*CONFIDENTIAL*]     Lockbox For Maryland and Surrounding Area Collections The
Chefs’ Warehouse West Coast, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd
Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President  
[*CONFIDENTIAL*]   Lockbox   For West Coast Collections The Chefs’ Warehouse of
Florida, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd Floor White Plains,
NY 10604 Attn: Lisa Crowley, Vice President   [*CONFIDENTIAL*]   Lockbox   For
Florida Area Collections The Chefs’ Warehouse of Florida, LLC   JPMorgan Chase
Bank Corporate Park Drive, 2nd Floor White Plains, NY 10604 Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Operating   Collections/Disbursements The
Chefs’ Warehouse of Florida, LLC   JPMorgan Chase Bank Corporate Park Drive, 2nd
Floor White Plains, NY 10604 Attn: Lisa Crowley, Vice President  
[*CONFIDENTIAL*]   Control Disbursement   Disbursements

 

- 12 -



--------------------------------------------------------------------------------

Schedule 3.22

Affiliate Transactions

Warehouse and Office Leases

We lease two warehouse and office facilities from two entities that are
wholly-owned by three of our directors pursuant to long-term operating lease
agreements.

Dairyland subleases a warehouse and office facility in the Bronx, New York from
The Chefs’ Warehouse Leasing Co., LLC, a New York limited liability company that
is wholly-owned by Christopher Pappas, John Pappas and Dean Facatselis.

Dairyland also leases a warehouse and office facility in Hanover, Maryland from
Candlewood Road Property, LLC, a Maryland limited liability company that is
wholly-owned by Christopher Pappas, John Pappas and Dean Facatsclis.

Dairyland has provided a conditional guarantee for the Indebtedness of The
Chefs’ Warehouse Leasing Co, LLC, a New York limited liability company that is
wholly-owned by Christopher Pappas, John Pappas and Dean Facatsclis, in
connection with a mortgage note for the warehouse and office facility located at
1300 Viele Avenue, Bronx, NewYork.

Employment of Family Members

John Pappas’s brother-in-law, Constantine Papataros, is an employee of Dairyland
USA Corporation.

 

- 13 -



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Dairyland has provided a conditional guarantee for the Indebtedness of The
Chefs’ Warehouse Leasing Co, LLC, a New York limited liability company that is
wholly-owned by Christopher Pappas, John Pappas and Dean Facatsclis, in
connection with a mortgage note for the warehouse and office facility located at
1300 Viele Avenue, Bronx, NewYork.

 

- 14 -



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

- 15 -



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

None.

 

- 16 -



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

None.

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

TO CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:  

 

  2.    Assignee:  

 

       [an Affiliate/Approved Fund of [identify Lender]] 3.    Borrowers:  
DAIRYLAND USA CORPORATION, a New York corporation, THE CHEFS’ WAREHOUSE
MID-ATLANTIC, LLC, a Delaware limited liability company, BEL CANTO FOODS, LLC, a
New York limited liability company, THE CHEFS’ WAREHOUSE WEST COAST, LLC, a
Delaware limited liability company, and THE CHEFS’ WAREHOUSE OF FLORIDA, LLC, a
Delaware limited liability company 4.    Administrative Agent:   JPMORGAN CHASE
BANK, N.A. 5.    Credit Agreement:   The Credit Agreement dated as of
[                    ], 2012 among Borrowers, the other Loan Parties party
thereto from time to time, the Lenders parties thereto from time to time, and
JPMorgan Chase Bank, N.A., as Administrative Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans      $         $             %     $         $             % 
   $         $             % 

Effective Date:                          , 201     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name: Title:

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent [and Issuing Bank] By:  

 

Name: Title:

[Consented to:]



--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC., as Borrower Representative By:  

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

TO CREDIT AGREEMENT

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of [                    ], 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Dairlyand USA Corporation, The Chefs’ Warehouse Mid-Atlantic, LLC, Bel
Canto Foods, LLC, The Chefs’ Warehouse West Coast, LLC, and The Chefs’ Warehouse
of Florida, LLC, as Borrowers, The Chefs’ Warehouse, Inc. (“Borrower
Representative”), the other Loan Parties party thereto, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower
Representative has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the Revolving Commitments and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting (i) one or more Lenders to increase the amount of its Revolving
Commitment and/or to participate in such Incremental Term Loans or (ii) one or
more new banks, financial institutions or other entities to extend Revolving
Commitments and/or participate in such Incremental Term Loans;

WHEREAS, the Borrower Representative has given notice to the Administrative
Agent of its intention to [increase the Revolving Commitments] [and] [enter into
a tranche of Incremental Term Loans] pursuant to such Section 2.22; and

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the undersigned
Increasing Lender desires to [increase the amount of its Revolving Commitment]
[and] [participate in a tranche of Incremental Term Loans] under the Credit
Agreement by executing and delivering to the Borrower Representative and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[            ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[            ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[            ] with respect thereto].

2. The Borrower Representative hereby represents and warrants that (i) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement are true and correct in all material respects with the same effect as
though made on and as of the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date) and
(ii) no Default or Event of Default has occurred and is continuing on and as of
the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.



--------------------------------------------------------------------------------

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

THE CHEFS’ WAREHOUSE, INC., as Borrower Representative By:  

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT C

TO CREDIT AGREEMENT

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20     (this
“Supplement”), to the Credit Agreement, dated as of [                    ], 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dairlyand USA Corporation, The Chefs’ Warehouse
Mid-Atlantic, LLC, Bel Canto Foods, LLC, The Chefs’ Warehouse West Coast, LLC,
and The Chefs’ Warehouse of Florida, LLC, as Borrowers, The Chefs’ Warehouse,
Inc. (“Borrower Representative”), the other Loan Parties party thereto, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower
Representative has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the Revolving Commitments and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting (i) one or more Lenders to increase the amount of its Revolving
Commitment and/or to participate in such Incremental Term Loans or (ii) one or
more new banks, financial institutions or other entities to extend Revolving
Commitments and/or participate in such Incremental Term Loans;

WHEREAS, the Borrower Representative has given notice to the Administrative
Agent of its intention to [increase the Revolving Commitments] [and] [enter into
a tranche of Incremental Term Loans] pursuant to such Section 2.22; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto, and desires to
[extend Revolving Commitments] [and] [participate in tranches of Incremental
Term Loans] under the Credit Agreement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[            ]]
[and] [a commitment with respect to Incremental Term Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent



--------------------------------------------------------------------------------

by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

4. The Borrower Representative hereby represents and warrants that (i) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement are true and correct in all material respects with the same effect as
though made on and as of the date hereof (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date) and
(ii) no Default or Event of Default has occurred and is continuing on and as of
the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name: Title:

Accepted and agreed to as of the date first written above:

 

THE CHEFS’ WAREHOUSE, INC., as Borrower Representative By:  

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D

TO CREDIT AGREEMENT

LIST OF CLOSING DOCUMENTS

[Attached]



--------------------------------------------------------------------------------

DAIRYLAND USA CORPORATION

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC

BEL CANTO FOODS, LLC

THE CHEFS’ WAREHOUSE WEST COAST, LLC

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC

CREDIT FACILITIES

April 25, 2012

LIST OF CLOSING DOCUMENTS

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Dairyland USA
Corporation, a New York corporation (“Dairyland”), The Chefs’ Warehouse
Mid-Atlantic, LLC, a Delaware limited liability company (“CW Mid-Atlantic”), Bel
Canto Foods, LLC, a Delaware limited liability company (“Bel Canto”), The Chefs’
Warehouse West Coast, LLC, a Delaware limited liability company (“CWWC”), The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CWF”
and, together with Dairyland, CW Mid-Atlantic, Bel Canto and CWWC, the
“Borrowers”), the other Loan Parties from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Secured Parties (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $100,000,000 and a
term loan facility to Dairyland from the Lenders in an initial aggregate
principal amount of $40,000,000.

 

SCHEDULES

Commitment Schedule

Schedule 2.06    –      Existing Letters of Credit Schedule 3.05    –     
Properties; Collateral Locations Schedule 3.06    –      Litigation and
Environmental Matters Schedule 3.12    –      Material Agreements Schedule 3.14
   –      Insurance Schedule 3.15    –      Capitalization and Subsidiaries
Schedule 3.18    –      Tradenames Schedule 3.19    –      Bank Accounts
Schedule 3.22    –      Affiliate Transactions Schedule 6.01    –      Existing
Indebtedness Schedule 6.02    –      Existing Liens Schedule 6.04    –     
Existing Investments Schedule 6.10    –      Existing Restrictions

EXHIBITS

Exhibit A

   –      Form of Assignment and Assumption

Exhibit B

   –      Form of Increasing Lender Supplement

Exhibit C

   –      Form of Augmenting Lender Supplement

Exhibit D

   –      List of Closing Documents

Exhibit E

   –      Form of Compliance Certificate



--------------------------------------------------------------------------------

Exhibit F

   –      Joinder Agreement

Exhibit G-1

   –      Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not
Partnerships)

Exhibit G-2

   –      Form of U.S. Tax Certificate (for Non-U.S. Lenders That are
Partnerships)

 

2. Notes executed by the Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(f) of the Credit Agreement.

B. COLLATERAL DOCUMENTS

 

3. Pledge and Security Agreement, executed by the Loan Parties, together with
pledged instruments and allonges, stock certificates, stock powers executed in
blank, pledge instructions and acknowledgments, as appropriate.

 

Exhibit A    –      Type of Entity; Legal Name; Principal Place of Business and
Chief Executive Office; FEIN; State Organization Number and Jurisdiction of
Incorporation; Properties Leased by the Grantors; Properties Owned by the
Grantors; Public Warehouses or Other Locations Exhibit B    –      Deposit
Accounts Exhibit C    –      Letter of Credit Rights and Chattel Paper Exhibit D
   –      Patents, Trademarks and Copyrights Exhibit E    –      Filing
Requirements Exhibit F    –      List of Pledged Collateral, Securities and
other Investment Property Exhibit G    –      Filing Offices Exhibit H    –     
Amendment Exhibit I    –      Commercial Tort Claims Annex I    –      Form of
Joinder Agreement

 

4. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Exhibit A    –      Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

5. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the initial Loan Parties,
together with long-form lender loss payable endorsements, as appropriate, and
(y) additional insured with respect to the liability insurance of the Loan
Parties, together with additional insured endorsements.

C. UCC/INTELLECTUAL PROPERTY DOCUMENTS

 

6. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

7. Intellectual property search reports under the name of each Loan Party in
each of the U.S. Copyright Office and the U.S. Patent and Trademark Office.

 

8. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

 

2



--------------------------------------------------------------------------------

9. UCC-3 termination statements with respect to UCC financing statements filed
in connection with that certain Credit Agreement, dated as of August 2, 2011
(the “Existing Credit Agreement”), by and among the Loan Parties, the financial
institutions party thereto as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Existing Administrative Agent”).

 

10. Release of Security Interest in United States Trademarks, executed by the
Existing Administrative Agent.

D. CORPORATE DOCUMENTS

 

11. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrowers)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

12. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization, to the extent generally available in such
jurisdiction.

E. OPINION

 

13. Opinion of Reed Smith LLP, counsel for the Loan Parties.

F. CLOSING CERTIFICATE AND MISCELLANEOUS

 

14. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrowers certifying the following: (i) all of the
representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct, (ii) no Default has occurred and is then
continuing and (iii) after giving effect to the Transactions, the Loan Parties,
taken as a whole, are solvent and will be solvent subsequent to incurring the
Indebtedness in connection with the Transactions.

 

15. Payoff documentation providing evidence to the Administrative Agent that the
credit facility evidenced by the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with Loans made on the Effective
Date) and any and all liens thereunder shall have been terminated.

G. POST-CLOSING DOCUMENT

 

16. Post-filing UCC search reports confirming that each of the UCC financing
statements naming each Loan Party as debtor and the Administrative Agent as
secured party is filed with the appropriate offices in applicable jurisdictions.

 

3



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Credit Agreement dated as of [                    ], 2012 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”) among
Dairyland USA Corporation, a New York corporation (“Dairyland”), The Chefs’
Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CWWC”), The Chefs’ Warehouse of Florida, LLC, a Delaware limited
liability company (“CWF” and together with Dairyland, CW Mid-Atlantic, Bel Canto
and CWWC, the “Borrowers”), The Chefs’ Warehouse, Inc., a Delaware corporation
(a “Guarantor” and the “Borrower Representative”), the other Loan Parties party
thereto from time to time, the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders and as the
Issuing Bank. Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, SOLELY IN THE UNDERSIGNED’S CAPACITY AS AN
AUTHORIZED OFFICER OF THE BORROWER REPRESENTATIVE AND NOT IN THE UNDERSIGNED’S
INDIVIDUAL CAPACITY, ON BEHALF OF THE BORROWERS, THAT:

1. I am the duly elected                          of the Borrower
Representative.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower Representative and its Subsidiaries during the
accounting period covered by the attached financial statements, and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower Representative and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

3. [No Default has occurred as of the date of this Certificate.]/[A Default has
occurred as of the date of this Certificate, and set forth below are the details
thereof and any action taken or proposed to be taken with respect thereto.]

4. [No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the
Agreement.]/[There has been a change in GAAP or in the application thereof since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement, and set forth below is the effect of such change on the financial
statements accompanying this Certificate.]

5. Schedule I attached hereto sets forth reasonably detailed calculations
demonstrating compliance with Section 6.13 of the Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth on
Schedule I and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of                         ,
        .

 

THE CHEFS’ WAREHOUSE, INC., as Borrower Representative By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of the fiscal quarter ending                         , 201    .

 

1.    EBITDA (for the 12-month period then ended): (i) + (ii) – (iii) =    $
[            ,            ,              ]     (i)    Net Income:    $
[            ,            ,              ]     (ii)    Without duplication and
to the extent deducted in determining Net Income:          (a)    Interest
Expense:    $ [            ,            ,              ]        (b)    income
tax expense net of tax refunds:    $ [            ,            ,              ] 
      (c)    depreciation and amortization expense:    $
[            ,            ,              ]        (d)    extraordinary non-cash
charges:    $ [            ,            ,              ]        (e)    other
non-cash charges[  ]:    $ [            ,            ,              ]        (f)
   non-recurring fees, cash charges and other cash expenses made or incurred in
connection with a completed Permitted Acquisition, in an aggregate amount not to
exceed $2,500,000 for any such Permitted Acquisition:    $
[            ,            ,              ]        (g)    non-recurring cash
charges related to workers’ compensation claims in an amount not to exceed
$250,000 per Fiscal Year:    $ [            ,            ,              ]       
(h)    non-recurring fees, cash charges and other cash expenses, in an aggregate
amount not to exceed $1,000,000 for any period of four (4) consecutive fiscal
quarters    $ [            ,            ,              ]     Total of (ii)(a)
through (h):    $ [            ,            ,              ]     (iii)   
without duplication, and to the extent included in Net Income, any extraordinary
gains and any non-cash items of income:    $ [            ,            ,  
           ]  2.    Fixed Charges (for the 12-month period then ended): (i) +
(ii) + (iii) + (iv) + (v) + (vi) + (vii) =    $ [            ,            ,  
           ]     (i)    cash Interest Expense:    $
[            ,            ,              ]     (ii)    prepayments (other than
mandatory Excess Cash Flow prepayments) and scheduled principal payments on
Indebtedness actually paid:    $ [            ,            ,              ]    
(iii)    expense for taxes paid in cash:    $ [            ,            ,  
           ]     (iv)    dividends or distributions paid in cash:    $
[            ,            ,              ] 



--------------------------------------------------------------------------------

   (v)    Capital Lease Obligation payments:    $ [            ,            ,  
           ]     (vi)    cash payments (excluding cash payments financed solely
with the proceeds of issuances of equity by Holdings) made in connection with
any earn-out obligation relating to any acquisition, divestiture, merger or
similar transaction that are not accounted for or reflected in the consolidated
statements of operations of Holdings and its Subsidiaries:    $
[            ,            ,              ]     (vii)    any payments made in
respect of the sinking fund requirement under the New Markets Tax Credit
Financing    $ [            ,            ,              ]  3.    Fixed Charge
Coverage Ratio (for the 12-month period then ended): ((i) - (ii)) / (iii) =   
   (i)    EBITDA:    $ [            ,            ,              ]     (ii)   
the unfinanced portion of Capital Expenditures:    $
[            ,            ,              ]     (iii)    Fixed Charges:    $
[            ,            ,              ]        Actual:
  .        :1.00                  Required Minimum Fixed Charge Cover Ratio:
1.25:1.00                 4.    Leverage Ratio (for the 12-month period then
ended): (i)/(ii) =       (i)    Total Indebtedness:    $
[            ,            ,              ]     (ii)    EBITDA:    $
[            ,            ,              ]           Actual:
  .        :1.00                          Permitted Maximum Leverage Ratio:
  .        :1.00                



--------------------------------------------------------------------------------

EXHIBIT F

TO CREDIT AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
    , 201    ,    is entered into between
                                        , a (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement dated as of [                    ],
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a Delaware limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CWWC”), The Chefs’ Warehouse of Florida,
LLC, a Delaware limited liability company (“CWF” and together with Dairyland, CW
Mid-Atlantic, Bel Canto and CWWC, the “Borrowers”), the other Loan Parties party
thereto from time to time, the Lenders party thereto from time to time and the
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders
and other holders of Secured Obligations, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. The New Subsidiary hereby (i) agrees that this Agreement may be attached to
the Pledge and Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Pledge and Security Agreement as if it
were an original signatory thereto, (iii) grants to Administrative Agent, on
behalf of and for the ratable benefit of the Lenders, a security interest in all
of the undersigned’s right, title and interest in and to all “Collateral” (as
such term is defined in the Pledge and Security Agreement) of the undersigned,
in each case whether now or hereafter existing or in which



--------------------------------------------------------------------------------

the undersigned now has or hereafter acquires an interest and wherever the same
may be located and (iv) delivers to Administrative Agent supplements to all
schedules attached to the Pledge and Security Agreement; provided, that with
respect to such supplements, any applicable schedule that relates solely to the
Effective Date shall be deemed to be as of the date of this Agreement. All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the Pledge and Security Agreement.

3. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, delivering such additional Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

  

 

     

 

     

 

     

 

  

5. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:   Title: Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-1

TO CREDIT AGREEMENT

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders] [Participants] That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ], 2012 (as it may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among The Chefs’ Warehouse,
Inc., a Delaware corporation (“Borrower Representative”), Dairyland USA
Corporation, a New York corporation (“Dairyland”), The Chefs’ Warehouse
Mid-Atlantic, LLC, a Delaware limited liability company (“CW Mid-Atlantic”), Bel
Canto Foods, LLC, a Delaware limited liability company (“Bel Canto”), The Chefs’
Warehouse West Coast, LLC, a Delaware limited liability company (“CWWC”), The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CWF”
and together with Dairyland, CW Mid-Atlantic, Bel Canto and CWWC, the
“Borrowers”), the other Loan Parties party thereto from time to time, each
lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))]
[participation] in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative] [its participating Lender] with a certificate of its non-U.S.
person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform [the Borrower Representative and the
Administrative Agent] [such Lender] and (2) the undersigned shall have at all
times furnished [the Borrower Representative and the Administrative Agent] [such
Lender] with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER OR PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

Date:                          , 201    



--------------------------------------------------------------------------------

EXHIBIT G-2

TO CREDIT AGREEMENT

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders] [Participants] That Are Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ], 2012 (as it may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among The Chefs’ Warehouse,
Inc., a Delaware corporation (“Borrower Representative”), Dairyland USA
Corporation, a New York corporation (“Dairyland”), The Chefs’ Warehouse
Mid-Atlantic, LLC, a Delaware limited liability company (“CW Mid-Atlantic”), Bel
Canto Foods, LLC, a Delaware limited liability company (“Bel Canto”), The Chefs’
Warehouse West Coast, LLC, a Delaware limited liability company (“CWWC”), The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CWF”
and together with Dairyland, CW Mid-Atlantic, Bel Canto and CWWC, the
“Borrowers”), the other Loan Parties party thereto from time to time, each
lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))] [participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative] [its participating Lender] with IRS Form W-8IMY accompanied by
an IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent] [such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent] [such Lender] with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER OR PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                          , 201    